              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 1 of 121




 1 PAUL ANDRE (State Bar No. 196585)
   pandre@kramerlevin.com
 2 LISA KOBIALKA (State Bar No. 191404)
   lkobialka@kramerlevin.com
 3
   JAMES HANNAH (State Bar No. 237978)
 4 jhannah@kramerlevin.com
   KRAMER LEVIN NAFTALIS & FRANKEL LLP
 5 990 Marsh Road
   Menlo Park, CA 94025
 6 Telephone: (650) 752-1700
   Facsimile: (650) 752-1800
 7

 8 Attorneys for Plaintiff
   FINJAN, INC.
 9

10                              IN THE UNITED STATES DISTRICT COURT

11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

12

13 FINJAN, INC., a Delaware Corporation,         Case No.:

14                 Plaintiff,                    COMPLAINT FOR PATENT
                                                 INFRINGEMENT
15          v.
                                                 DEMAND FOR JURY TRIAL
16
     FORTINET INC., a Delaware Corporation,
17
                   Defendant.
18

19

20

21

22

23

24

25

26

27

28
     ____________________________________________________________________________________
     COMPLAINT FOR PATENT INFRINGEMENT                     CASE NO.
                 Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 2 of 121




 1                            COMPLAINT FOR PATENT INFRINGEMENT
 2          Plaintiff Finjan, Inc. (“Finjan”) files this Complaint for Patent Infringement and Demand for
 3 Jury Trial against Fortinet Inc. (“Defendant” or “Fortinet”) and alleges as follows:

 4                                               THE PARTIES
 5          1.      Finjan is a Delaware Corporation with its principal place of business at 2000 University
 6 Avenue, Suite 600, E. Palo Alto, California 94303.

 7          2.      Upon information and belief, Fortinet Inc. is a Delaware Corporation with its principle
 8 place of business at 899 Kifer Road, Sunnyvale, California 94086.

 9                                      JURISDICTION AND VENUE
10          3.      This action arises under the Patent Act, 35 U.S.C. § 101 et seq. This Court has original
11 jurisdiction over this controversy pursuant to 28 U.S.C. §§ 1331 and 1338.

12          4.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and (c) and/or 1400(b).
13          5.      This Court has personal jurisdiction over Defendant.           Defendant regularly and
14 continuously does business in this District and has infringed or induced infringement, and continues to

15 do so, in this District. Upon information and belief, Defendant maintains an office within this District

16 in Sunnyvale, California. Upon information and belief, Defendant’s office in Sunnyvale is a regular

17 and established place of business and its principal place of business. In addition, the Court has

18 personal jurisdiction over Defendant because minimum contacts have been established with the forum

19 and the exercise of jurisdiction would not offend traditional notions of fair play and substantial justice.

20                                    INTRADISTRICT ASSIGNMENT
21          6.      Pursuant to Local Rule 3-2(c), Intellectual Property Actions are assigned on a district-
22 wide basis.

23                                        FINJAN’S INNOVATIONS
24          7.      Finjan was founded in 1997 as a wholly-owned subsidiary of Finjan Software Ltd., an
25 Israeli corporation. In 1998, Finjan moved its headquarters to San Jose, California. Finjan was a

26 pioneer in developing proactive security technologies capable of detecting previously unknown and

27 emerging online security threats, recognized today under the umbrella term “malware.”                These
28
                                                         1
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
                Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 3 of 121




 1 technologies protect networks and endpoints by identifying suspicious patterns and behaviors of

 2 content delivered over the Internet. Finjan has been awarded, and continues to prosecute, numerous

 3 patents covering innovations in the United States and around the world resulting directly from Finjan’s

 4 more than decades-long research and development efforts, supported by a dozen inventors and over

 5 $65 million in R&D investments.

 6         8.      Finjan built and sold software, including application program interfaces (APIs) and
 7 appliances for network security, using these patented technologies.       These products and related
 8 customers continue to be supported by Finjan’s licensing partners. At its height, Finjan employed

 9 nearly 150 employees around the world building and selling security products and operating the

10 Malicious Code Research Center, through which it frequently published research regarding network

11 security and current threats on the Internet. Finjan’s pioneering approach to online security drew

12 equity investments from two major software and technology companies, the first in 2005 followed by

13 the second in 2006. Finjan generated millions of dollars in product sales and related services and

14 support revenues through 2009, when it spun off certain hardware and technology assets in a merger.

15 Pursuant to this merger, Finjan was bound to a non-compete and confidentiality agreement, under

16 which it could not make or sell a competing product or disclose the existence of the non-compete

17 clause. Finjan became a publicly traded company in June 2013, capitalized with $30 million. After

18 Finjan’s obligations under the non-compete and confidentiality agreement expired in March 2015,

19 Finjan re-entered the development and production sector of secure mobile products for the consumer

20 market.

21                                  FINJAN’S ASSERTED PATENTS
22         9.      On November 28, 2000, the United States Patents and Trademark Office (“USPTO”)
23 issued to Shlomo Touboul and Nachshon Gal U.S. Patent No. 6,154,844 (“the ‘844 Patent”), titled

24 SYSTEM AND METHOD FOR ATTACHING A DOWNLOADABLE SECURITY PROFILE TO A

25 DOWNLOADABLE. A true and correct copy of the ‘844 Patent is attached to this Complaint as

26 Exhibit 1 and is incorporated by reference herein.

27

28
                                                        2
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 4 of 121




 1          10.    All rights, title, and interest in the ‘844 Patent have been assigned to Finjan, who is the
 2 sole owner of the ‘844 Patent. Finjan has been the sole owner of the ‘844 Patent since its issuance.

 3          11.    The ‘844 Patent is generally directed towards computer networks, and more
 4 particularly, provides a system that protects devices connected to the Internet from undesirable

 5 operations from web-based content. One of the ways this is accomplished is by linking a security

 6 profile to such web-based content to facilitate the protection of computers and networks from

 7 malicious web-based content. The ‘844 Patent discloses and specifically claims inventive concepts

 8 that represent significant improvements over conventional network security technology that was

 9 available at the time of filing of the ‘844 Patent and are more than just generic software components

10 performing conventional activities.

11          12.    On March 18, 2014, the USPTO issued to Yigal Mordechai Edery, Nimrod Itzhak
12 Vered, David R. Kroll, and Shlomo Touboul U.S. Patent No. 8,677,494 (“the ‘494 Patent”), titled

13 MALICIOUS MOBILE CODE RUNTIME MONITORING SYSTEM AND METHODS. A true and

14 correct copy of the ‘494 Patent is attached to this Complaint as Exhibit 2 and is incorporated by

15 reference herein.

16          13.    All rights, title, and interest in the ‘494 Patent have been assigned to Finjan, who is the
17 sole owner of the ‘494 Patent. Finjan has been the sole owner of the ‘494 Patent since its issuance.

18          14.    The ‘494 Patent is generally directed towards a method and system for deriving security
19 profiles and storing the security profiles. One of the ways this is accomplished is by deriving a

20 security profile for a downloadable, which includes a list of suspicious computer operations, and

21 storing the security profile in a database. The ‘494 Patent discloses and specifically claims inventive

22 concepts that represent significant improvements over conventional network security technology that

23 was available at the time of filing of the ‘494 Patent and are more than just generic software

24 components performing conventional activities.

25          15.    On December 13, 2011, the USPTO issued to Yigal Mordechai Edery, Nimrod Itzhak
26 Vered, David R. Kroll and Shlomo Touboul U.S. Patent No. 8,079,086 (“the ‘086 Patent”), titled

27 MALICIOUS MOBILE CODE RUNTIME MONITORING SYSTEM AND METHODS. A true and

28
                                                        3
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 5 of 121




 1 correct copy of the ‘086 Patent is attached to this Complaint as Exhibit 3 and is incorporated by

 2 reference herein.

 3          16.    All rights, title, and interest in the ‘086 Patent have been assigned to Finjan, who is the
 4 sole owner of the ‘086 Patent. Finjan has been the sole owner of the ‘086 Patent since its issuance.

 5          17.    The ‘086 Patent is generally directed towards computer networks and, more
 6 particularly, provides a system that protects devices connected to the Internet from undesirable

 7 operations from web-based content. One of the ways this is accomplished is by creating a profile of

 8 the web-based content and sending these profiles and corresponding web-content to another computer

 9 for appropriate action. The ‘086 Patent discloses and specifically claims inventive concepts that

10 represent significant improvements over conventional network security technology that was available

11 at the time of filing of the ‘086 Patent and are more than just generic software components performing

12 conventional activities.

13          18.    On January 12, 2010, the USPTO issued to Yigal Mordechai Edery, Nimrod Itzhak
14 Vered, David R. Kroll, and Shlomo Touboul U.S. Patent No. 7,647,633 (“the ‘633 Patent”), titled

15 MALICIOUS MOBILE CODE RUNTIME MONITORING SYSTEM AND METHODS. A true and

16 correct copy of the ‘633 Patent is attached to this Complaint as Exhibit 4 and is incorporated by

17 reference herein.

18          19.    All rights, title, and interest in the ‘633 Patent have been assigned to Finjan, who is the
19 sole owner of the ‘633 Patent. Finjan has been the sole owner of the ‘633 Patent since its issuance.

20          20.    The ‘633 Patent is generally directed toward computer networks and, more particularly,
21 provides a system that protects devices connected to the Internet from undesirable operations from

22 web-based content. One of the ways this is accomplished is by determining whether any part of such

23 web-based content can be executed and then, if so, trapping such content and neutralizing possible

24 harmful effects using mobile protection code. The ‘633 Patent discloses and specifically claims

25 inventive concepts that represent significant improvements over conventional network security

26 technology that was available at the time of filing of the ‘633 Patent and are more than just generic

27 software components performing conventional activities.

28
                                                        4
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 6 of 121




 1          21.    On June 6, 2006, the USPTO issued to Yigal Mordechai Edery, Nimrod Itzhak Vered,
 2 David R. Kroll and Shlomo Touboul U.S. Patent No. 7,058,822 (“the ‘822 Patent”), titled

 3 MALICIOUS MOBILE CODE RUNTIME MONITORING SYSTEM AND METHODS. A true and

 4 correct copy of the ‘822 Patent is attached to this Complaint as Exhibit 5 and is incorporated by

 5 reference herein.

 6          22.    All rights, title, and interest in the ‘822 Patent have been assigned to Finjan, who is the
 7 sole owner of the ‘822 Patent. Finjan has been the sole owner of the ‘822 Patent since its issuance.

 8          23.    The ‘822 Patent is generally directed towards computer networks and more particularly
 9 provides a system that protects devices connected to the Internet from undesirable operations from

10 web-based content. One of the ways this is accomplished is by determining whether any part of such

11 web-based content can be executed and then trapping such content and neutralizing possible harmful

12 effects using mobile protection code. Additionally, the system provides a way to analyze such web-

13 content to determine whether it can be executed. The ‘822 Patent discloses and specifically claims

14 inventive concepts that represent significant improvements over conventional network security

15 technology that was available at the time of filing of the ‘822 Patent and are more than just generic

16 software components performing conventional activities.

17          24.    On July 5, 2011, the USPTO issued to Moshe Rubin, Moshe Matitya, Artem Melnick,
18 Shlomo Touboul, Alexander Yermakov and Amit Shaked U.S. Patent No. 7,975,305 (“the ‘305

19 Patent”), titled METHOD AND SYSTEM FOR ADAPTIVE RULE-BASED CONTENT SCANNERS

20 FOR DESKTOP COMPUTERS. A true and correct copy of the ‘305 Patent is attached to this

21 Complaint as Exhibit 6 and is incorporated by reference herein.

22          25.    All rights, title, and interest in the ‘305 Patent have been assigned to Finjan, who is the
23 sole owner of the ‘305 Patent. Finjan has been the sole owner of the ‘305 Patent since its issuance.

24          26.    The ‘305 Patent is generally directed towards network security and, in particular, rule
25 based scanning of web-based content for exploits. One of the ways this is accomplished is by using

26 parser and analyzer rules to describe computer exploits as patterns of types of tokens. Additionally,

27 the system provides a way to keep these rules updated. The ‘305 Patent discloses and specifically

28
                                                        5
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
                 Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 7 of 121




 1 claims inventive concepts that represent significant improvements over conventional network security

 2 technology that was available at the time of filing of the ‘305 Patent and are more than just generic

 3 software components performing conventional activities.

 4          27.     On July 17, 2012, the USPTO issued to Moshe Rubin, Moshe Matitya, Artem Melnick,
 5 Shlomo Touboul, Alexander Yermakov and Amit Shaked U.S. Patent No. 8,225,408 (“the ‘408

 6 Patent”), titled METHOD AND SYSTEM FOR ADAPTIVE RULE-BASED CONTENT

 7 SCANNERS. A true and correct copy of the ‘408 Patent is attached to this Complaint as Exhibit 7 and

 8 is incorporated by reference herein.

 9          28.     All rights, title, and interest in the ‘408 Patent have been assigned to Finjan, who is the
10 sole owner of the ‘408 Patent. Finjan has been the sole owner of the ‘408 Patent since its issuance.

11          29.     The ‘408 Patent is generally directed towards network security and, in particular, rule
12 based scanning of web-based content for a variety of exploits written in different programming

13 languages. One of the ways this is accomplished is by expressing the exploits as patterns of tokens.

14 Additionally, the disclosed system provides a way to analyze these exploits by using a parse tree. The

15 ‘408 Patent discloses and specifically claims inventive concepts that represent significant

16 improvements over conventional network security technology that was available at the time of filing of

17 the ‘408 Patent and are more than just generic software components performing conventional

18 activities.

19          30.     On November 15, 2005, the USPTO issued to Shlomo Touboul U.S. Patent No.
20 6,965,968 (“the ‘968 Patent”), titled POLICY-BASED CACHING. A true and correct copy of the

21 ‘968 Patent is attached to this Complaint as Exhibit 8 and is incorporated by reference herein.

22          31.     All rights, title, and interest in the ‘968 Patent have been assigned to Finjan, who is the
23 sole owner of the ‘968 Patent. Finjan has been the sole owner of the ‘968 Patent since its issuance.

24          32.     The ‘968 Patent is generally directed towards methods and systems for enabling policy-
25 based cache management to determine if digital content is allowable relative to a policy. One of the

26 ways this is accomplished is scanning digital content to derive a content profile and determining

27 whether the digital content is allowable for a policy based on the content profile. The ‘968 Patent

28
                                                         6
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 8 of 121




 1 discloses and specifically claims inventive concepts that represent significant improvements over

 2 conventional network security technology that was available at the time of filing of the ‘968 Patent and

 3 are more than just generic software components performing conventional activities.

 4         33.     On August 26, 2008, the USPTO issued to Shlomo Touboul U.S. Patent No. 7,418,731
 5 (“the ‘731 Patent”), titled METHOD AND SYSTEM FOR CACHING AT SECURE GATEWAYS. A

 6 true and correct copy of the ‘731 Patent is attached to this Complaint as Exhibit 9 and is incorporated

 7 by reference herein.

 8         34.     All rights, title, and interest in the ‘731 Patent have been assigned to Finjan, who is the
 9 sole owner of the ‘731 Patent. Finjan has been the sole owner of the ‘731 Patent since its issuance.

10         35.     The ‘731 Patent is generally directed towards methods and systems for providing an
11 efficient security system. One of the ways this is accomplished is by implementing a variety of caches

12 to increase performance of the system. The ‘731 Patent discloses and specifically claims inventive

13 concepts that represent significant improvements over conventional network security technology that

14 was available at the time of filing of the ‘731 Patent and are more than just generic software

15 components performing conventional activities.

16         36.     The patents in paragraphs 9-35 are collectively referred to as the “Asserted Patents.”
17                    FINJAN’S NOTICE OF INFRINGEMENT TO DEFENDANT
18         37.     Defendant is well aware of Finjan’s patents, including the Asserted Patents, and has
19 continued its infringing activity, despite this knowledge, for years. Finjan gave written notice to

20 Defendant of its infringement of Finjan’s patents by letter dated December 8, 2016, which specifically

21 identified Finjan’s ‘844, ‘494, ‘086, ‘633, ‘822, ‘305, ‘408, ‘968, and ‘731 Patents. This letter also

22 identified many of Defendant’s infringing products.          Finjan also provided Defendant with an
23 exemplary infringement claim chart with its December 8, 2016 letter showing how Defendant’s

24 FortiGate, FortiSandbox, FortiClient, FortiWeb, FortiMail, FortiGuard Security Services, and

25 FortiGuard Labs products (collectively, the “Accused Products”) infringe various of Finjan’s Asserted

26 Patents. See, Ex. 10 Fortinet 12-08-16 Notice Letter.

27

28
                                                        7
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
               Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 9 of 121




 1          38.     Finjan gave Defendant in-person PowerPoint presentations on or about September 20,
 2 2017 and on or about April 5, 2018, during which Finjan described to Defendant how the Accused

 3 Products variously infringed Finjan’s patents, including at least Finjan’s ‘844, ‘633, ‘494, ‘731, and

 4 ‘968 Patents. See, Ex. 11 Fortinet 04-05-18 Presentation. Finjan subsequently emailed a copy of the

 5 PowerPoint presentation slides to Defendant on April 10, 2018. An excerpt from Finjan’s PowerPoint

 6 presentation to Defendant is copied below, and is just one image out of the dozens of pages in the April

 7 5, 2018 PowerPoint presentation:

 8

 9

10

11

12

13

14

15

16

17

18
     Ex. 11 Fortinet 04-05-18 Presentation at page 21.
19
            39.     Finjan’s PowerPoint presentations to Defendant on or about September 20, 2017 and on
20
     or about April 5, 2018 also identified every patent Finjan owns by number, including their approximate
21
     expiration dates.
22
            40.     Thus, despite Finjan’s best efforts to inform Defendant that its products infringe
23
     Finjan’s patents and to engage Defendant in good-faith licensing discussions, Defendant refused to
24
     take a license to Finjan’s patents. As shown above, Defendant knew that it infringed the Asserted
25
     Patents well before Finjan filed this action, and Defendant acted egregiously and willfully in that it
26
     continued to infringe Finjan’s patents and, on information and belief, took no action to avoid
27

28
                                                         8
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 10 of 121




 1 infringement. Instead, Defendant continued to develop additional technologies and products that

 2 infringe the Asserted Patents.      As such, Defendant has continued to willfully, wantonly, and
 3 deliberately engage in acts of infringement of the Asserted Patents.

 4                DEFENDANT’S INFRINGING PRODUCTS AND TECHNOLOGIES
 5         41.     Defendant makes, uses, sells, offers for sale, and imports into the United States and this
 6 District infringing products and services that utilize FortiGate, FortiManager, FortiAnalyzer,

 7 FortiSiem, FortiSandbox, FortiMail, FortiWeb, FortiCache, and FortiClient technologies, including

 8 Fortinet Security Fabric products (collectively, the “Accused Products”).

 9         42.     Fortinet’s products are all interrelated through the Fortinet Security Fabric Platform.
10 The Fortinet Security Fabric Platform integrates Fortinet’s detection and analytic technologies across

11 various product offerings, briefly described below.

12

13

14

15

16

17

18

19

20

21

22

23

24 Ex. 12 Fortinet Security Fabric.pdf at page 1.

25                                                  FortiGate
26         43.     FortiGate receives continuous threat intelligence updates from FortiGuard Labs security
27 services to provide comprehensive threat protection, including intrusion prevention, anti-malware,

28
                                                         9
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 11 of 121




 1 cloud sand-box, application control and web filtering, against known and unknown advanced attacks.

 2 FortiGate automates visibility into applications, users, and the network while also providing security

 3 ratings to adopt security best practices.

 4                                                  FortiWeb
 5          44.    FortiWeb is a web application firewall that uses an AI-enhanced and multi-layered
 6 approach to protect web applications from sophisticated attacks, application vulnerabilities, bots, and

 7 suspicious URLs, SQL injection, cross-site scripting, buffer overflows, cookie poisoning, malicious

 8 sources, and DoS attacks. FortiWeb is commonly combined with the Web Application Security

 9 Service from FortiGuard Labs.

10                                                  FortiMail
11          45.    FortiMail is a secure email gateway that inspects incoming and outgoing email to stop
12 volume-based and targeted cyber threats such as malicious messages, secure the dynamic enterprise

13 attack surface, prevent the loss of sensitive data, and help maintain compliance with regulations.

14 FortiMail may be deployed as physical or virtual appliances on-site or in the public cloud to serve

15 organizations from small businesses to carriers, service providers, and large enterprises.

16                                               FortiSandbox
17 FortiSandbox subjects suspicious and at-risk files to Fortinet’s antivirus engine, FortiGuard global

18 intelligence query, and code emulation for a first stage analysis. FortiSandbox then conducts a second

19 stage analysis in a contained environment to uncover the full attack lifecycle using system activity and

20 callback detection. FortiSandbox provides reports with captured packets, original file, tracer log, and

21 screenshots for threat intelligence and actionable insight after file examination. The local intelligence

22 can optionally be shared with Fortinet threat research team, FortiGuard Labs, to help protect

23 organizations globally.     FortiSandbox supports and may be integrated with FortiGate, FortiMail,
24 FortiWeb, FortiADC, FortiProxy, FortiClient (ATP agent) and FabricReady Partner submission, as

25 well as third-party security vendor offerings.

26

27

28
                                                       10
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 12 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9 Ex. 13 FortiSandboxData.pdf at page 2.

10                                                 FortiClient

11          46.      FortiClient ensures that all Security Fabric components – FortiGate, FortiAnalyzer,

12 EMS, Managed AP, Managed Switches, Sandbox – have a unified view of endpoints in order to

13 provide tracking & awareness, compliance enforcement and reporting. In this way, FortiClient may

14 identify vulnerable or compromised hosts and track all details of systems and user profiles across the

15 attack surface.

16                                                FortiAnalyzer

17          47.      FortiAnalyzer collects, analyzes, and correlates log data from the distributed network of

18 Fortinet Enterprise Firewalls to one central location. Additionally, FortiAnalyzer allows a user to view

19 all firewall traffic and generate reports from a single console. With a subscription to FortiGuard

20 Indicator of Compromise (IOC) service, FortiAnalyzer can provide a prioritized list for compromised

21 hosts, in order to quickly take remedial action.

22                                                FortiManager

23          48.      FortiManager is a single console for centralized device management of the Fortinet

24 Security Fabric group, including all Fortinet firewalls switches, wireless infrastructure, and endpoints.

25 FortiManager may quickly create and modify policies/objects with a consolidated, drag and drop

26 enabled, in-view editor. FortiManager also allows for detailed revision tracking, thorough auditing

27 capabilities, and workflow integration.

28
                                                        11
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 13 of 121




 1                                                 FortiSIEM
 2          49.     FortiSIEM is Fortinet’s Multivendor Security Incident and Events Management
 3 solution. FortiSIEM takes the analytics traditionally monitored in separate silos — from Network

 4 Operations Center (NOC) and Security Operations Center (SOC) — and brings that data together for a

 5 more holistic view of the security and availability of the business.         FortiSIEM provides cross
 6 correlation among network devices, applies machine learning, and user and entity behavior analytics

 7 (UEBA) to improve response, prevent breaches before they occur, and minimize event information

 8 ‘noise.’

 9                                                 FortiCache
10          50.     FortiCache appliances provide a combination of content caching, WAN acceleration,
11 and filtering controls to ensure desired content is delivered promptly, bandwidth overheads are

12 minimized, and controls are in place to ensure bandwidth misuse is mitigated. FortiCache’s WAN

13 optimization tools lower transaction overhead and decrease overall network utilization. FortiCache

14 stores popular content closer to users to speed delivery and improve satisfaction while simultaneously

15 conducting content filtering and real-time analysis to detect and restrict unwanted content.

16                DEFENDANT’S WILLFUL INFRINGEMENT OF FINJAN’S PATENTS
17          51.     Defendant has been and continues to infringe, the ‘844, ‘494, ‘086, ‘633, ‘822, ‘305,
18 ‘408, ‘968, and ‘731 Patents (collectively, the “Asserted Patents”) in this Judicial District and

19 elsewhere in the United States by, among other things, making, using, importing, selling, and offering

20 for sale the Defendant’s products and services that utilize FortiGate, FortiManager, FortiAnalyzer,

21 FortiSiem, FortiSandbox, FortiMail, FortiWeb, FortiCache, and FortiClient technologies, including

22 Fortinet Security Fabric Platform products (collectively, the “Accused Products”).

23          52.     In addition to directly infringing the Asserted Patents under 35 U.S.C. § 271(a),
24 Defendant indirectly infringed and continues to indirectly infringe the ‘844, ‘494, ‘086, ‘633, ‘822,

25 ‘305, ‘408, ‘968, and ‘731 Patents by instructing, directing, and requiring others, including its

26 customers, purchasers, users, and developers, to perform all or some of the steps of the method claims,

27 either literally or under the doctrine of equivalents.

28
                                                        12
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 14 of 121



                                                 COUNT I
 1
                  (Direct Infringement of the ‘844 Patent pursuant to 35 U.S.C. § 271(a))
 2         53.     Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
 3 allegations of the preceding paragraphs, as set forth above.

 4         54.     Defendant infringed Claims 1-44 of the ‘844 Patent in violation of 35 U.S.C. § 271(a).
 5         55.     Defendant’s infringement is based upon literal infringement or, in the alternative,
 6 infringement under the doctrine of equivalents.

 7         56.     Defendant’s acts of making, using, importing, selling, and offering for sale infringing
 8 products and services were without the permission, consent, authorization, or license of Finjan.

 9         57.     Defendant’s infringement included, the manufacture, use, sale, importation and offer for
10 sale of Defendant’s products and services that utilize FortiGate, FortiSandbox, FortiClient, FortiWeb,

11 FortiMail, FortiGuard Security Services, and FortiGuard Labs technologies, including Fortinet

12 Security Fabric Platform products (collectively, “the ‘844 Accused Products”).

13         58.     The ‘844 Accused Products practice the patented invention of the ‘844 Patent and
14 infringed the ‘844 Patent because they make or use the system and perform the steps of receiving a

15 downloadable by an inspector, generating, by the inspector, a downloadable security profile that

16 identifies suspicious code in the received downloadable, and linking, by the inspector, the

17 downloadable security profile to the downloadable before a web server makes the downloadable

18 available to web clients.

19         59.     To the extent the ‘844 Accused Products used a system that includes modules,
20 components or software owned by third parties, the ‘844 Accused Products still infringed the ‘844

21 Patent because Defendant is vicariously liable for the use of the patented system by controlling the

22 entire system and deriving a benefit from the use of every element of the entire system. Similarly, to

23 the extent Defendant’s customers perform a step or steps of the patented method or the ‘844 Accused

24 Products incorporate third parties’ modules, components or software that perform one or more patented

25 steps, Defendant’s ‘844 Accused Products still infringed the ‘844 Patent because the ‘844 Accused

26

27

28
                                                       13
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 15 of 121




 1 Products condition receipt by the third parties of a benefit upon performance of a step or steps of the

 2 patented method and establish the manner or timing of that performance.

 3         60.     The ‘844 Accused Products are computer-based systems that analyze Downloadables
 4 and can intercept and submit suspicious content.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18 Ex. 13 FortiSandboxData.pdf at page 2.

19

20

21

22

23

24

25

26

27 Ex. 13 FortiSandboxData.pdf at page 2.

28
                                                      14
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 16 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
     Ex. 13 FortiSandboxData.pdf at page 2.
14
            61.     The ‘844 Accused Products include various Downloadable scanners such as
15
     FortiSandbox to receive incoming Downloadables (e.g., web applications and files) from network
16
     devices and, by sampling files, creating sandbox tracer logs, and utilizing PCAP capture and
17
     indicators, can detect threats and vulnerabilities to derive security profile data for the Downloadables.
18

19

20

21

22

23

24

25
     Ex. 13 FortiSandboxData.pdf at page 4.
26

27

28
                                                         15
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 17 of 121




 1         62.    The Downloadable scanners derive security profile data for the received Downloadables
 2 and specify the suspicious indicators/behaviors for the Downloadables.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18 Ex. 14 FortiSandboxSheet.pdf at page 2.

19

20

21

22

23

24

25

26

27

28
                                                     16
     COMPLAINT FOR PATENT INFRINGEMENT                               CASE NO.
            Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 18 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11 Ex. 13 FortiSandboxData.pdf at page 2.

12

13

14

15

16

17

18

19

20

21

22

23

24 Ex. 13 FortiSandboxData.pdf at page 2.

25

26

27

28
                                            17
     COMPLAINT FOR PATENT INFRINGEMENT                   CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 19 of 121




 1         63.    The ‘844 Accused Products include an inspector that links to the Downloadable before
 2 a web server makes the Downloadable security profile available to web clients in order to identify

 3 suspicious code in the received Downloadable.

 4         64.    The ‘844 Accused Products link PCAP logs, tracer logs and VM screenshots that form a
 5 complete security profile, to the Downloadable.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21 Ex. 15 fortisandbox.pdf at page 58.

22

23

24

25

26

27

28
                                                     18
     COMPLAINT FOR PATENT INFRINGEMENT                             CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 20 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
     Ex. 16, https://www.esg-global.com/validation/fortinet-advanced-threat-protection-framework-esg-
12
     research-enterprise-strategy-group.
13
             65.     Defendant’s infringement of the ‘844 Patent injured Finjan in an amount to be proven at
14
     trial, but not less than a reasonable royalty.
15
             66.     Defendant has been long-aware of Finjan’s patents, including the ‘844 Patent, and
16
     continued its unauthorized infringing activity despite this knowledge. As discussed above, Finjan
17
     actively and diligently attempted to engage in good faith negotiations with Defendant for nearly two
18
     years regarding Defendant’s infringement of Finjan’s Asserted Patents. Even after being shown that
19
     its products infringe Finjan’s patents, including the ‘844 Patent, on information and belief Defendant
20
     made no effort to avoid infringement. Instead, Defendant continued to incorporate its infringing
21
     technology into additional products, such as those identified in this complaint. All of these actions
22
     demonstrate Defendant’s blatant and egregious disregard for Finjan’s patent rights.
23
             67.     Despite its knowledge of Finjan’s patent portfolio and Asserted Patents, and its specific
24
     knowledge of its own infringement, Defendant continued to sell the ‘844 Accused Products in
25
     complete and reckless disregard of Finjan’s patent rights.       As such, Defendant acted recklessly,
26
     willfully, wantonly, and deliberately engaged in acts of infringement of the ‘844 Patent, justifying an
27

28
                                                        19
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
                 Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 21 of 121




 1 award to Finjan of increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred

 2 under 35 U.S.C. § 285.

 3                                                COUNT II
 4                 (Indirect Infringement of the ‘844 Patent pursuant to 35 U.S.C. § 271(b))
            68.      Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
 5
     allegations of the preceding paragraphs, as set forth above.
 6
            69.      In addition to directly infringing the ‘844 Patent, Defendant knew or was willfully blind
 7
     to the fact that it was inducing infringement of at least Claims 1-14 and 22-31 of the ‘844 Patent under
 8
     35 U.S.C. § 271(b) by instructing, directing and requiring its customers to perform the steps of the
 9
     method claims of the ‘844 Patent, either literally or under the doctrine of equivalents.
10
            70.      Defendant knowingly and actively aided and abetted the direct infringement of the ‘844
11
     Patent by instructing and encouraging its customers and developers to use the ‘844 Accused Products.
12
     Such instructions and encouragement included advising third parties to use the ‘844 Accused Products
13
     in an infringing manner, providing a mechanism through which third parties may infringe the ‘844
14
     Patent, by advertising and promoting the use of the ‘844 Accused Products in an infringing manner,
15
     and by distributing guidelines and instructions to third parties on how to use the ‘844 Accused
16
     Products in an infringing manner. See, e.g., Ex. 13 FortiSandboxData.pdf; Ex. 14 FortiSandbox
17
     Sheet.pdf; Ex. 15 fortisandbox.pdf; Ex. 16 https://www.esg-global.com/validation/fortinet-advanced-
18
     threat-protection-framework-esg-research-enterprise-strategy-group.
19

20                                                COUNT III
                    (Direct Infringement of the ‘494 Patent pursuant to 35 U.S.C. § 271(a))
21
            71.      Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
22
     allegations of the preceding paragraphs, as set forth above.
23
            72.      Defendant infringed Claims 3-5, and 7-18 of the ‘494 Patent in violation of 35 U.S.C.
24
     § 271(a).
25
            73.      Defendant’s infringement is based upon literal infringement or, in the alternative,
26
     infringement under the doctrine of equivalents.
27

28
                                                         20
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 22 of 121




 1         74.      Defendant’s acts of making, using, importing, selling, and offering for sale infringing
 2 products and services were without the permission, consent, authorization, or license of Finjan.

 3         75.      Defendant’s infringement included the manufacture, use, sale, importation and offer for
 4 sale of Defendant’s products and services that utilize FortiGate, FortiSandbox, FortiClient, FortiWeb,

 5 FortiMail, FortiGuard Security Services, and FortiGuard Labs technologies, including Fortinet

 6 Security Fabric Platform products (collectively, “the ‘494 Accused Products”).

 7         76.      The ‘494 Accused Products practice the patented invention of the ‘494 Patent and
 8 infringed the ‘494 Patent because they make or use the system and perform the steps of deriving

 9 security profiles and storing the security profiles by, for example, deriving a security profile for a

10 downloadable, which includes a list of suspicious computer operations, and storing the security profile

11 in a database.

12         77.      To the extent the ‘494 Accused Products used a system that includes modules,
13 components or software owned by third parties, the ‘494 Accused Products still infringed the ‘494

14 Patent because Defendant is vicariously liable for the use of the patented system by controlling the

15 entire system and deriving a benefit from the use of every element of the entire system. Similarly, to

16 the extent Defendant’s customers perform a step or steps of the patented method or the ‘494 Accused

17 Products incorporate third parties’ modules, components or software that perform one or more patented

18 steps, Defendant’s ‘494 Accused Products still infringed the ‘494 Patent because the ‘494 Accused

19 Products condition receipt by the third parties of a benefit upon performance of a step or steps of the

20 patented method and establish the manner or timing of that performance.

21         78.      The ‘494 Accused Products are computer-based systems that manage Downloadables
22 with a receiver for receiving incoming Downloadables (e.g., web applications and files) from network

23 devices, scanning and detecting threats in the received Downloadables, and performing threat

24 extraction and perform malware analysis on the Downloadable in order to enforce the organization’s

25 security policy.

26

27

28
                                                      21
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 23 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9 Ex. 17 FortiGate 400D Data Sheet.pdf at page 2.

10

11

12

13

14

15

16

17 Ex. 18 FortiOS.pdf at page 4.

18

19

20

21

22

23

24

25

26

27

28
                                                     22
     COMPLAINT FOR PATENT INFRINGEMENT                    CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 24 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
     Ex. 13 FortiSandbox Data.pdf at page 3.
20
            79.    The ‘494 Accused Products include a receiver to receive and analyze a broad array of
21
     file types that comprise traffic passing through the ‘494 Accused Products, including PDFs, Microsoft
22
     Office documents and EXEs.
23

24

25

26

27

28
                                                      23
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 25 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15 Ex. 13 FortiSandbox Data.pdf at page 4.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             24
     COMPLAINT FOR PATENT INFRINGEMENT                    CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 26 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
     Ex. 19 FortiSandbox Administration Guide.pdf at pages 79-80.
19
            80.    The ‘494 Accused Products include a Downloadable scanner coupled with a receiver to
20
     derive security profile data for the Downloadable, including a list of suspicious computer operations
21
     that may be attempted by the Downloadable.
22

23

24

25

26

27

28
                                                      25
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 27 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14 Ex. 20 FortiGuard Security Services.pdf at page 3.

15          81.    The ‘494 Accused Products link the Downloadable to a security profile that tags certain
16 aspects of the Downloadable such as protocols, affected software, and file types.

17

18

19

20

21

22

23

24

25

26 Ex. 13 FortiSandbox Data.pdf at page 2.

27

28
                                                      26
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 28 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
     Ex. 13 FortiSandbox Data.pdf at page 2.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               27
     COMPLAINT FOR PATENT INFRINGEMENT                     CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 29 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25 Ex. 21 FortiAnalyzer.pdf at page 2.

26

27

28
                                             28
     COMPLAINT FOR PATENT INFRINGEMENT                    CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 30 of 121




 1          82.    The ‘494 Accused Products include a database manager coupled with its Downloadable
 2 scanner, for storing Downloadable security profile data in a database. The ‘494 Accused Products

 3 manage databases that may dynamically expand and adapt.

 4

 5

 6

 7

 8

 9

10

11
     Ex. 17 FortiGate 400D Data Sheet.pdf at page 4.
12

13

14

15

16

17

18

19

20 Ex. 18 FortiOS.pdf at page 6.

21

22

23

24

25

26

27

28
                                                       29
     COMPLAINT FOR PATENT INFRINGEMENT                             CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 31 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16 Ex. 19 FortiSandbox Administration Guide.pdf at page 9.

17         83.    The ‘494 Accused Products manage databases with Downloadable security profile data

18 to provide rapid and comprehensive protection to allow, log, or block various web categories and stop

19 malware threats.

20

21

22

23

24

25

26

27

28
                                                     30
     COMPLAINT FOR PATENT INFRINGEMENT                               CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 32 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15 Ex. 20 FortiGuard Security Services.pdf at page 3.

16         84.     The ‘494 Accused Products check the web filter logs of each end user against threat
17 databases which assign a threat score to each found threat match.

18

19

20

21

22

23

24

25

26

27

28
                                                     31
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 33 of 121




 1 Ex. 21 FortiAnalyzer.pdf at page 2.

 2          85.     Defendant’s infringement of the ‘494 Patent injured Finjan in an amount to be proven at
 3 trial, but not less than a reasonable royalty.

 4          86.     Defendant has been long-aware of Finjan’s patents, including the ‘494 Patent, and
 5 continued its unauthorized infringing activity despite this knowledge. As discussed above, Finjan

 6 actively and diligently attempted to engage in good faith negotiations with Defendant for nearly two

 7 years regarding Defendant’s infringement of Finjan’s Asserted Patents. Even after being shown that

 8 its products infringe Finjan’s patents, including the ‘494 Patent, on information and belief Defendant

 9 made no effort to avoid infringement. Instead, Defendant continued to incorporate its infringing

10 technology into additional products, such as those identified in this complaint. All of these actions

11 demonstrate Defendant’s blatant and egregious disregard for Finjan’s patent rights.

12          87.     Despite its knowledge of Finjan’s patent portfolio and Asserted Patents, and its specific
13 knowledge of its own infringement, Defendant continued to sell the ‘494 Accused Products in

14 complete and reckless disregard of Finjan’s patent rights.           As such, Defendant acted recklessly,
15 willfully, wantonly, and deliberately engaged in acts of infringement of the ‘494 Patent, justifying an

16 award to Finjan of increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred

17 under 35 U.S.C. § 285.

18                                               COUNT IV
19                (Indirect Infringement of the ‘494 Patent pursuant to 35 U.S.C. § 271(b))
            88.     Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
20
     allegations of the preceding paragraphs, as set forth above.
21
            89.     In addition to directly infringing the ‘494 Patent, Defendant knew or was willfully blind
22
     to the fact that it was inducing infringement of at least Claims 3-5 and 7-9 of the ‘494 Patent under 35
23
     U.S.C. § 271(b) by instructing, directing and requiring its customers to perform the steps of the method
24
     claims of the ‘494 Patent, either literally or under the doctrine of equivalents.
25
            90.     Additionally, Defendant knew or was willfully blind to the fact that it was inducing
26
     infringement of at least Claims 3-5 and 7-9 of the ‘494 Patent under 35 U.S.C. § 271(b) by instructing,
27

28
                                                         32
     COMPLAINT FOR PATENT INFRINGEMENT                                     CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 34 of 121




 1 directing and requiring its customers to perform the steps of the method claims of the ‘494 Patent,

 2 either literally or under the doctrine of equivalents.

 3          91.     Defendant knowingly and actively aided and abetted the direct infringement of the ‘494
 4 Patent by instructing and encouraging its customers and developers to use the ‘494 Accused Products.

 5 Such instructions and encouragement included advising third parties to use the ‘494 Accused Products

 6 in an infringing manner, providing a mechanism through which third parties may infringe the ‘494

 7 Patent, by advertising and promoting the use of the ‘494 Accused Products in an infringing manner,

 8 and by distributing guidelines and instructions to third parties on how to use the ‘494 Accused

 9 Products in an infringing manner. See, e.g., Ex. 13 FortiSandboxData.pdf; Ex. 17 FortiGate 400D

10 Data Sheet.pdf; Ex. 18 FortiOS.pdf; Ex. 19 FortiSandbox Administration Guide.pdf; Ex. 20 FortiGuard

11 Security Services.pdf; Ex. 21 FortiAnalyzer.pdf.

12                                               COUNT V
13                 (Direct Infringement of the ‘086 Patent pursuant to 35 U.S.C. § 271(a))
            92.     Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
14
     allegations of the preceding paragraphs, as set forth above.
15
            93.     Defendant infringed Claims 1-42 of the ‘086 Patent in violation of 35 U.S.C. § 271(a).
16
            94.     Defendant’s infringement is based upon literal infringement or, in the alternative,
17
     infringement under the doctrine of equivalents.
18
            95.     Defendant’s acts of making, using, importing, selling, and offering for sale infringing
19
     products and services were without the permission, consent, authorization or license of Finjan.
20
            96.     Defendant’s infringement included, the manufacture, use, sale, importation and offer for
21
     sale of Defendant’s products and services that utilize FortiGate, FortiSandbox, FortiClient, FortiWeb,
22
     FortiMail, FortiGuard Security Services, and FortiGuard Labs technologies, including Fortinet
23
     Security Fabric Platform products (collectively, “the ‘086 Accused Products”).
24
            97.     The ‘086 Accused Products embody the patented invention of the ‘086 Patent and
25
     infringed the ‘086 Patent because they make or use the patented system or perform the patented
26
     method of protecting devices connected to the Internet from undesirable operations from web-based
27

28
                                                        33
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 35 of 121




 1 content, by, for example, creating a profile of the web-based content and sending a representation of

 2 these profiles to another computer for appropriate action.

 3         98.     To the extent the ‘086 Accused Products used a system that includes modules,
 4 components or software owned by third parties, the ‘086 Accused Products still infringed the ‘086

 5 Patent because Defendant is vicariously liable for the use of the patented system by controlling the

 6 entire system and deriving a benefit from the use of every element of the entire system. Similarly, to

 7 the extent Defendant’s customers performed a step or steps of the patented method or the ‘086

 8 Accused Products incorporated third parties’ modules, components or software that performed one or

 9 more patented steps, Defendant’s ‘086 Accused Products still infringed the ‘086 Patent because the

10 ‘086 Accused Products condition receipt by the third parties of a benefit upon performance of a step or

11 steps of the patented method and established the manner or timing of that performance.

12         99.     The ‘086 Accused Products receive and collect incoming Downloadables, including
13 suspicious web page content containing HTML, PDFs, JavaScript, drive-by downloads, obfuscated

14 code, or other blended web malware. Downloadables that pass through the firewall are received by the

15 Security Fabric platform.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      34
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 36 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9 Ex. 17 FortiGate 400D Data Sheet.pdf at page 2.

10

11

12

13

14

15

16

17

18 Ex. 18 FortiOS.pdf at page 4.

19         100.   The ‘086 Accused Products include a receiver to receive and analyze a broad array of

20 file types that comprise traffic passing through the ‘086 Accused Products, including PDFs, Microsoft

21 Office documents and EXEs.

22

23

24

25

26

27

28
                                                     35
     COMPLAINT FOR PATENT INFRINGEMENT                               CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 37 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
     Ex. 13 FortiSandbox Data.pdf at page 4.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                               36
     COMPLAINT FOR PATENT INFRINGEMENT                     CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 38 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17 Ex. 19 FortiSandbox Administration Guide.pdf at pages 79-80.

18         101.    The ‘086 Accused Products detect vulnerabilities and pattern attributes using behavioral
19 analytics to derive a security profile. The ‘086 Accused Products also store certain attributes in a

20 database and use them in the future to speed up analyses by comparing the behavioral patterns (e.g.,

21 pattern attributes) against other Downloadables.

22

23

24

25

26

27

28
                                                      37
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 39 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15 Ex. 20 FortiGuard Security Services.pdf at page 3.

16          102.   The ‘086 Accused Products, through FortiSandbox, append the Downloadable to a

17 security profile that tags certain aspects of the Downloadable such as protocols, affected software, and

18 file types.

19

20

21

22

23

24

25

26

27

28
                                                      38
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 40 of 121




 1 Ex. 13 FortiSandbox Data.pdf at page 2.

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
     Ex. 13 FortiSandbox Data.pdf at page 2.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               39
     COMPLAINT FOR PATENT INFRINGEMENT                     CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 41 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Ex. 21 FortiAnalyzer.pdf at page 2.
26

27

28
                                              40
     COMPLAINT FOR PATENT INFRINGEMENT                     CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 42 of 121




 1          103.    The ‘086 Accused Products transmit the appended Downloadable to a destination
 2 computer after threat extraction and malware analysis on the Downloadable in order to enforce the

 3 organization’s security policy.

 4

 5

 6

 7

 8

 9

10

11
     Ex. 17 FortiGate 400D Data Sheet.pdf at page 2.
12

13

14

15

16

17

18

19

20 Ex. 18 FortiOS.pdf at page 4.

21          104.    Defendant’s infringement of the ‘086 Patent injured Finjan in an amount to be proven at
22 trial, but not less than a reasonable royalty.

23          105.    Defendant has been long-aware of Finjan’s patents, including the ‘086 Patent, and
24 continued its unauthorized infringing activity despite this knowledge. As discussed above, Finjan

25 actively and diligently attempted to engage in good faith negotiations with Defendant for nearly two

26 years regarding Defendant’s infringement of Finjan’s Asserted Patents. Even after being shown that

27

28
                                                       41
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 43 of 121




 1 its products infringe Finjan’s patents, including the ‘086 Patent, on information and belief Defendant

 2 made no effort to avoid infringement. Instead, Defendant continued to incorporate its infringing

 3 technology into additional products, such as those identified in this complaint. All of these actions

 4 demonstrate Defendant’s blatant and egregious disregard for Finjan’s patent rights.

 5          106.     Despite its knowledge of Finjan’s patent portfolio and Asserted Patents, and its specific
 6 knowledge of its own infringement, Defendant continued to sell the ‘086 Accused Products in

 7 complete and reckless disregard of Finjan’s patent rights.           As such, Defendant acted recklessly,
 8 willfully, wantonly, and deliberately engaged in acts of infringement of the ‘086 Patent, justifying an

 9 award to Finjan of increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred

10 under 35 U.S.C. § 285.

11                                                 COUNT VI
12                  (Indirect Infringement of the ‘086 Patent pursuant to 35 U.S.C. § 271(b))
            107.     Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
13
     allegations of the preceding paragraphs, as set forth above.
14
            108.     In addition to directly infringing the ‘086 Patent, Defendant knew or was willfully blind
15
     to the fact that it was inducing infringement of at least Claims 1-8, 17-23, 31-32, 35-36, 39, and 41 of
16
     the ‘086 Patent under 35 U.S.C. § 271(b) by instructing, directing and requiring its customers to
17
     perform the steps of the method claims of the ‘086 Patent, either literally or under the doctrine of
18
     equivalents.
19
            109.     Additionally, Defendant knew or was willfully blind to the fact that it was inducing
20
     infringement of at least Claims 1-8, 17-23, 31-32, 35-36, 39, and 41 of the ‘086 Patent under 35 U.S.C.
21
     § 271(b) by instructing, directing and requiring its developers to perform the steps of the method
22
     claims of the ‘086 Patent, either literally or under the doctrine of equivalents.
23
            110.     Defendant knowingly and actively aided and abetted the direct infringement of the ‘086
24
     Patent by instructing and encouraging its customers and developers to use the ‘086 Accused Products.
25
     Such instructions and encouragement included advising third parties to use the ‘086 Accused Products
26
     in an infringing manner, providing a mechanism through which third parties may infringe the ‘086
27

28
                                                         42
     COMPLAINT FOR PATENT INFRINGEMENT                                     CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 44 of 121




 1 Patent, and by advertising and promoting the use of the ‘086 Accused Products in an infringing

 2 manner, and distributing guidelines and instructions to third parties on how to use the ‘086 Accused

 3 Products in an infringing manner. See, e.g., Ex. 13 FortiSandboxData.pdf; Ex. 17 FortiGate 400D

 4 Data Sheet.pdf; Ex. 18 FortiOS.pdf; Ex. 19 FortiSandbox Administration Guide.pdf; Ex. 20 FortiGuard

 5 Security Services.pdf; Ex. 21 FortiAnalyzer.pdf

 6                                              COUNT VII
 7                 (Direct Infringement of the ‘633 Patent pursuant to 35 U.S.C. § 271(a))
            111.    Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
 8
     allegations of the preceding paragraphs, as set forth above.
 9
            112.    Defendant has infringed and continues to infringe Claims 1-41 of the ‘633 Patent in
10
     violation of 35 U.S.C. § 271(a).
11
            113.    Defendant’s infringement is based upon literal infringement or, in the alternative,
12
     infringement under the doctrine of equivalents.
13
            114.    Defendant’s acts of making, using, importing, selling, and offering for sale infringing
14
     products and services have been without the permission, consent, authorization or license of Finjan.
15
            115.    Defendant’s infringement includes the manufacture, use, sale, importation and offer for
16
     sale of Defendant’s products and services that utilize FortiGate, FortiSandbox, FortiClient, FortiWeb,
17
     FortiMail, FortiGuard Security Services, and FortiGuard Labs technologies, including Fortinet
18
     Security Fabric Platform products (collectively, “the ‘633 Accused Products”).
19
            116.    The ‘633 Accused Products embody the patented invention of the ‘633 Patent and
20
     infringe the ‘633 Patent because they make or use the patented system or perform the patented method
21
     of protecting devices connected to the Internet from undesirable operations from web-based content,
22
     by, for example, determining whether any part of such web-based content can be executed and then
23
     trapping such content and neutralizing possible harmful effects using mobile protection code.
24
            117.    To the extent the ‘633 Accused Products use a system that includes modules,
25
     components or software owned by third parties, the ‘633 Accused Products still infringe the ‘633
26
     Patent because Defendant is vicariously liable for the use of the patented system by controlling the
27

28
                                                        43
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 45 of 121




 1 entire system and deriving a benefit from the use of every element of the entire system. Similarly, to

 2 the extent Defendant’s customers perform a step or steps of the patented method or the ‘633 Accused

 3 Products incorporate third parties’ modules, components or software that perform one or more patented

 4 steps, Defendant’s ‘633 Accused Products still infringe the ‘633 Patent because the ‘633 Accused

 5 Products condition receipt by the third parties of a benefit upon performance of a step or steps of the

 6 patented method and established the manner or timing of that performance.

 7          118.   The ‘633 Accused Products comprise a computer usable medium having a computer
 8 readable program code therein, the computer readable program code adapted to be executed for

 9 computer security.

10

11

12

13

14

15

16

17

18

19

20 Ex. 22 Fortinet Product Matrix.pdf at page 3.

21

22

23

24

25
     Ex. 22 Fortinet Product Matrix.pdf at page 5 (highlighting added).
26

27

28
                                                       44
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 46 of 121




 1

 2

 3

 4

 5

 6

 7

 8
     Ex. 17 FortiGate 400D Data Sheet.pdf at page 2.
 9

10

11

12

13

14

15

16

17

18
     Ex. 18. FortiOS.pdf at page 4.
19
            119.   The ‘633 Accused Products, utilizing the FortiSandbox software, act as re-
20
     communicators to perform multi-protocol capture (receiving) of files (e.g. PDF, PPTX, DOCX, etc.)
21
     including EXEs, which are executable code.
22

23

24

25

26

27

28
                                                       45
     COMPLAINT FOR PATENT INFRINGEMENT                              CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 47 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15 Ex. 19 FortiSandbox Administration Guide.pdf at pages 79-80.

16         120.    The ‘633 Accused Products act as an information re-communicator and use

17 FortiSandbox, as a mobile code executor, to analyze traffic passing through the gateway, monitor and

18 intercept malicious code, create a threat report indicating malicious content, and process one or more

19 operations attempted by executable code.

20

21

22

23

24

25

26

27

28
                                                     46
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 48 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9
     Ex. 13 FortiSandbox Data.pdf at page 2.
10

11

12

13

14

15

16

17

18

19

20

21
     Ex. 13 FortiSandbox Data.pdf at page 2.
22

23

24

25

26

27

28
                                               47
     COMPLAINT FOR PATENT INFRINGEMENT                     CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 49 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22 Ex. 21 FortiAnalyzer.pdf at page 2.

23          121.   Defendant’s infringement of the ‘633 Patent has injured Finjan in an amount to be
24 proven at trial, but not less than a reasonable royalty. Additionally, as a result of Defendant’s unlawful

25 activities, Finjan has suffered and will continue to suffer irreparable harm for which there is no

26 adequate remedy at law. Finjan and Defendant compete in the security software space, and Finjan is

27

28
                                                       48
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 50 of 121




 1 actively engaged in licensing its patent portfolio. Defendant’s continued infringement of the ‘633

 2 Patent causes harm to Finjan in the form of price erosion, loss of goodwill, damage to reputation, loss

 3 of business opportunities, inadequacy of money damages, and direct and indirect competition.

 4 Monetary damages are insufficient to compensate Finjan for these harms, and thus Finjan is entitled to

 5 preliminary and/or permanent injunctive relief.

 6          122.    Defendant has been long-aware of Finjan’s patents, including the ‘633 Patent, and
 7 continued its unauthorized infringing activity despite this knowledge. As discussed above, Finjan

 8 actively and diligently attempted to engage in good faith negotiations with Defendant for nearly two

 9 years regarding Defendant’s infringement of Finjan’s Asserted Patents. Even after being shown that

10 its products infringe Finjan’s patents, including the ‘633 Patent, on information and belief Defendant

11 made no effort to avoid infringement. Instead, Defendant continued to incorporate its infringing

12 technology into additional products, such as those identified in this complaint. All of these actions

13 demonstrate Defendant’s blatant and egregious disregard for Finjan’s patent rights.

14          123.    Despite its knowledge of Finjan’s patent portfolio and Asserted Patents, and its specific
15 knowledge of its own infringement, Defendant continued to sell the ‘633 Accused Products in

16 complete and reckless disregard of Finjan’s patent rights.          As such, Defendant acted recklessly,
17 willfully, wantonly, and deliberately engaged in acts of infringement of the ‘633 Patent, justifying an

18 award to Finjan of increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred

19 under 35 U.S.C. § 285.

20                                               COUNT VIII
21                 (Indirect Infringement of the ‘633 Patent pursuant to 35 U.S.C. § 271(b))
            124.    Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
22
     allegations of the preceding paragraphs, as set forth above.
23
            125.    In addition to directly infringing the ‘633 Patent, Defendant knew or was willfully blind
24
     to the fact that it was inducing infringement of at least Claims 1-7, 14-20, and 28-33 of the ‘633 Patent
25
     under 35 U.S.C. § 271(b) by instructing, directing and requiring its customers to perform the steps of
26
     the method claims of the ‘633 Patent, either literally or under the doctrine of equivalents.
27

28
                                                         49
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 51 of 121




 1          126.    Additionally, Defendant knew or was willfully blind to the fact that it was inducing
 2 infringement of at least Claims 1-7, 14-20, and 28-33 of the ‘633 Patent under 35 U.S.C. § 271(b) by

 3 instructing, directing and requiring its developers to perform the steps of the method claims of the ‘633

 4 Patent, either literally or under the doctrine of equivalents.

 5          127.    Defendant knowingly and actively aided and abetted the direct infringement of the ‘633
 6 Patent by instructing and encouraging its customers and developers to use the ‘633 Accused Products.

 7 Such instructions and encouragement included advising third parties to use the ‘633 Accused Products

 8 in an infringing manner, providing a mechanism through which third parties may infringe the ‘633

 9 Patent, and by advertising and promoting the use of the ‘633 Accused Products in an infringing

10 manner, and distributing guidelines and instructions to third parties on how to use the ‘633 Accused

11 Products in an infringing manner. See, e.g., Ex. 13 FortiSandboxData.pdf; Ex. 17 FortiGate 400D

12 Data Sheet.pdf; Ex. 18 FortiOS.pdf; Ex. 21 FortiAnalyzer.pdf; Ex. 22 Fortinet Product Matrix.pdf.

13                                               COUNT IX
14                 (Direct Infringement of the ‘822 Patent pursuant to 35 U.S.C. § 271(a))
            128.    Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
15
     allegations of the preceding paragraphs, as set forth above.
16
            129.    Defendant infringed and continues to infringe Claims 1-35 of the ‘822 Patent in
17
     violation of 35 U.S.C. § 271(a).
18
            130.    Defendant’s infringement is based upon literal infringement or, in the alternative,
19
     infringement under the doctrine of equivalents.
20
            131.    Defendant’s acts of making, using, importing, selling, and offering for sale infringing
21
     products and services have been without the permission, consent, authorization or license of Finjan.
22
            132.    Defendant’s infringement includes the manufacture, use, sale, importation and offer for
23
     sale of Defendant’s products and services that utilize FortiGate, FortiSandbox, FortiClient, FortiWeb,
24
     FortiMail, FortiGuard Security Services, and FortiGuard Labs technologies, including Fortinet
25
     Security Fabric Platform products (collectively, “the ‘822 Accused Products”).
26

27

28
                                                        50
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 52 of 121




 1          133.   The ‘822 Accused Products embody the patented invention of the ‘822 Patent and
 2 infringe the ‘822 Patent because they make or use the patented system or perform the patented method

 3 of protecting devices connected to the Internet from undesirable operations from web-based content,

 4 by, for example, determining whether any part of such web-based content can be executed and then

 5 trapping such content and neutralizing possible harmful effects using mobile protection code.

 6          134.   To the extent the ‘822 Accused Products use a system that includes modules,
 7 components or software owned by third parties, the ‘822 Accused Products still infringe the ‘822

 8 Patent because Defendant is vicariously liable for the use of the patented system by controlling the

 9 entire system and deriving a benefit from the use of every element of the entire system. Similarly, to

10 the extent Defendant’s customers perform a step or steps of the patented method or the ‘822 Accused

11 Products incorporate third parties’ modules, components or software that perform one or more patented

12 steps, Defendant’s ‘822 Accused Products still infringe the ‘822 Patent because the ‘822 Accused

13 Products condition receipt by the third parties of a benefit upon performance of a step or steps of the

14 patented method and established the manner or timing of that performance.

15          135.   The ‘822 Accused Products are processor-based systems that receive downloaded files
16 for inspection or scanning to detect the presence of malware.

17          136.   The ‘822 Accused Products are powered by multiple SPU Network Processors:
18

19

20

21

22

23

24

25
     Ex. 23 FortiGate6000Data.pdf at page 2.
26

27

28
                                                      51
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.
                Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 53 of 121




 1             137.   The ‘822 Accused Products are monitoring information received by the communicator:
 2

 3

 4

 5

 6

 7

 8

 9

10

11
     Ex. 13 FortiSandboxData.pdf at page 2.
12
               138.   The ‘822 Accused Products monitor if the received Downloadable information
13
     comprises program code which can include distributable components (e.g. Java™ applets and
14
     JavaScript scripts, ActiveX™ controls, Visual Basic, add-ins and others).       It can also include
15
     application programs, Trojan horses, multiple compressed programs such as zip or meta files, among
16
     others:
17

18

19

20

21

22
     Ex. 15 fortisandbox.pdf at page 10.
23

24

25

26

27

28
                                                       52
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
            Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 54 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21 Ex. 14 FortiSandboxSheet.pdf at page 2.

22         139.   The ‘822 Accused Products comprise a content inspection engine communicatively

23 coupled to the information monitor for determining whether the downloadable-information includes

24 executable code.

25

26

27

28
                                                  53
     COMPLAINT FOR PATENT INFRINGEMENT                            CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 55 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11 Ex. 13 FortiSandbox Data.pdf at page 2.

12

13

14

15

16

17

18

19

20

21
     Ex. 13 FortiSandbox Data.pdf at page 2.
22
            140.   The ‘822 Accused Products include a packaging engine communicatively coupled to the
23
     content inspection engine for causing mobile protection code to be communicated to at least one
24
     information-destination of the downloadable-information, if the downloadable-information is
25
     determined to include executable code.
26

27

28
                                                    54
     COMPLAINT FOR PATENT INFRINGEMENT                              CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 56 of 121




 1

 2

 3

 4

 5

 6

 7
     Ex. 15 fortisandbox.pdf at page 76.
 8
            141.    The ‘822 Accused Products collect the downloadable-information including a list of
 9
     computer commands that incoming files are programmed to perform:
10

11

12

13

14
     Ex. 15 fortisandbox.pdf at page 46.
15
            142.    The sandboxed package also includes protection policies operable alone or in
16
     conjunction with further Downloadable-destination stored policies/MPCs for causing one or more
17
     predetermined operations to be performed if undesirable operations of the Downloadable are
18
     intercepted.
19

20

21

22

23 Ex. 24 FortiCache.pdf at page 78.

24          143.    The ‘822 Accused Products have a list of restrictions for files that are transmitted to a
25 corresponding subset of the intranet computers.

26

27

28
                                                       55
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 57 of 121




 1

 2

 3

 4

 5

 6

 7
     Ex. 25 FortSecPolicy.pdf at page 5.
 8
            144.    The ‘822 Accused Products include a content inspection engine that comprises one or
 9
     more downloadable-information analyzers for analyzing the downloadable-information, each analyzer
10
     producing a detection indicator indicating whether a downloadable-information characteristic
11
     corresponds with an executable code characteristic, and an inspection controller communicatively
12
     coupled to the analyzers for determining whether the indicators indicate that the downloadable-
13
     information includes executable code.
14
            145.    The ‘822 Accused Products can block access according to policies:
15

16

17

18

19

20

21
     Ex. 24 FortiCache.pdf at page 40.
22
            146.    The ‘822 Accused Products evaluate content relative to a given policy, based on the
23
     content profile, the results of which are saved as entries in the policy index:
24

25

26

27

28
                                                         56
     COMPLAINT FOR PATENT INFRINGEMENT                                     CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 58 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14 Ex. 26 http://kb.fortinet.com/kb/viewContent.do?externalId=FD37408&sliceId=1.

15          147.    Defendant’s infringement of the ‘822 Patent injured Finjan in an amount to be proven at

16 trial, but not less than a reasonable royalty. Additionally, as a result of Defendant’s unlawful activities,

17 Finjan has suffered and will continue to suffer irreparable harm for which there is no adequate remedy

18 at law. Finjan and Defendant compete in the security software space, and Finjan is actively engaged in

19 licensing its patent portfolio. Defendant’s continued infringement of the ‘822 Patent causes harm to

20 Finjan in the form of price erosion, loss of goodwill, damage to reputation, loss of business

21 opportunities, inadequacy of money damages, and direct and indirect competition. Monetary damages

22 are insufficient to compensate Finjan for these harms, and thus Finjan is entitled to preliminary and/or

23 permanent injunctive relief.

24          148.    Defendant has been long-aware of Finjan’s patents, including the ‘822 Patent, and

25 continued its unauthorized infringing activity despite this knowledge. As discussed above, Finjan

26 actively and diligently attempted to engage in good faith negotiations with Defendant for nearly two

27 years regarding Defendant’s infringement of Finjan’s Asserted Patents. Even after being shown that

28
                                                        57
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 59 of 121




 1 its products infringe Finjan’s patents, including the ‘822 Patent, on information and belief Defendant

 2 made no effort to avoid infringement. Instead, Defendant continued to incorporate its infringing

 3 technology into additional products, such as those identified in this complaint. All of these actions

 4 demonstrate Defendant’s blatant and egregious disregard for Finjan’s patent rights.

 5          149.    Despite its knowledge of Finjan’s patent portfolio and Asserted Patents, and its specific
 6 knowledge of its own infringement, Defendant continued to sell the ‘822 Accused Products in

 7 complete and reckless disregard of Finjan’s patent rights.          As such, Defendant acted recklessly,
 8 willfully, wantonly, and deliberately engaged in acts of infringement of the ‘822 Patent, justifying an

 9 award to Finjan of increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred

10 under 35 U.S.C. § 285.

11                                                 COUNT X
12                 (Indirect Infringement of the ‘822 Patent pursuant to 35 U.S.C. § 271(b))
            150.    Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
13
     allegations of the preceding paragraphs, as set forth above.
14
            151.    In addition to directly infringing the ‘822 Patent, Defendant knew or was willfully blind
15
     to the fact that it was inducing infringement of at least Claims 1-8 and 16-27 of the ‘822 Patent under
16
     35 U.S.C. § 271(b) by instructing, directing and requiring its customers to perform the steps of the
17
     method claims of the ‘822 Patent, either literally or under the doctrine of equivalents.
18
            152.    Additionally, Defendant knew or was willfully blind to the fact that it was inducing
19
     infringement of at least Claims 1-8 and 16-27 of the ‘822 Patent under 35 U.S.C. § 271(b) by
20
     instructing, directing and requiring its developers to perform the steps of the method claims of the ‘822
21
     Patent, either literally or under the doctrine of equivalents.
22
            153.    Defendant knowingly and actively aided and abetted the direct infringement of the ‘822
23
     Patent by instructing and encouraging its customers and developers to use the ‘822 Accused Products.
24
     Such instructions and encouragement included advising third parties to use the ‘822 Accused Products
25
     in an infringing manner, providing a mechanism through which third parties may infringe the ‘822
26
     Patent, and by advertising and promoting the use of the ‘822 Accused Products in an infringing
27

28
                                                          58
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 60 of 121




 1 manner, and distributing guidelines and instructions to third parties on how to use the ‘822 Accused

 2 Products in an infringing manner. See, e.g., Ex. 13 FortiSandboxData.pdf; Ex. 14 FortiSandbox

 3 Sheet.pdf; Ex. 15 fortisandbox.pdf; Ex. 23 FortiGate 6000 Data Sheet.pdf; Ex. 24 FortiCache.pdf; Ex.

 4 25 FortSecPolicy.pdf; Ex. 26

 5 http://kb.fortinet.com/kb/viewContent.do?externalId=FD37408&sliceId=1.

 6                                               COUNT XI
 7                 (Direct Infringement of the ‘305 Patent pursuant to 35 U.S.C. § 271(a))
            154.    Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
 8
     allegations of the preceding paragraphs, as set forth above.
 9
            155.    Defendant has infringed and continues to infringe Claims 3-4, 6-12, and 14-25 of the
10
     ‘305 Patent in violation of 35 U.S.C. § 271(a).
11
            156.    Defendant’s infringement is based upon literal infringement or, in the alternative,
12
     infringement under the doctrine of equivalents.
13
            157.    Defendant’s acts of making, using, importing, selling, and offering for sale infringing
14
     products and services has been without the permission, consent, authorization or license of Finjan.
15
            158.    Defendant’s infringement includes the manufacture, use, sale, importation and offer for
16
     sale of Defendant’s products and services that utilize FortiGate, FortiSandbox, FortiClient, FortiWeb,
17
     FortiMail, FortiGuard Security Services, and FortiGuard Labs technologies, including Fortinet
18
     Security Fabric Platform products (collectively, “the ‘305 Accused Products”).
19
            159.    The ‘305 Accused Products embody the patented invention of the ‘305 Patent and
20
     infringe the ‘305 Patent because they make or use the patented system or perform the patented method
21
     of rule-based scanning of web-based content for exploits by, for example, using parser and analyzer
22
     rules to describe computer exploits as patterns of types of tokens.
23
            160.    To the extent the ‘305 Accused Products use a system that includes modules,
24
     components or software owned by third parties, the ‘305 Accused Products still infringe the ‘305
25
     Patent because Defendant is vicariously liable for the use of the patented system by controlling the
26
     entire system and deriving a benefit from the use of every element of the entire system. Similarly, to
27

28
                                                        59
     COMPLAINT FOR PATENT INFRINGEMENT                                     CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 61 of 121




 1 the extent Defendant’s customers perform a step or steps of the patented method or the ‘305 Accused

 2 Products incorporate third parties’ modules, components or software that perform one or more patented

 3 steps, Defendant’s ‘305 Accused Products still infringe the ‘305 Patent because the ‘305 Accused

 4 Products condition receipt by the third parties of a benefit upon performance of a step or steps of the

 5 patented method and establish the manner or timing of that performance.

 6          161.   The ‘305 Accused Products provide a platform, including Scan Engines, which operates
 7 on a computer to scan content to prevent malicious code and threats from accessing the client

 8 computer. The ‘305 Accused Products include a network traffic probe, operatively coupled to said

 9 network interface and to said rule-based content scanner, for selectively diverting incoming content

10 from its intended destination to said rule-based content Scanner.

11

12

13

14

15

16

17

18

19 Ex. 17 FortiGate 400D Data Sheet.pdf at page 2.

20

21

22

23

24

25

26

27

28
                                                      60
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 62 of 121




 1

 2

 3

 4

 5

 6

 7

 8
     Ex. 18 FortiOS.pdf at page 4.
 9

10

11

12

13

14

15

16

17

18 Ex. 13 FortiSandbox Data.pdf at page 2.

19          162.   The ‘305 Accused Products, through FortiSandbox, include a receiver to receive
20 incoming content from the Internet and analyze a broad array of file types that comprise traffic passing

21 through the ‘305 Accused Products, including PDFs, Microsoft Office documents and EXEs.

22

23

24

25

26

27

28
                                                      61
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 63 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
     Ex. 13 FortiSandbox Data.pdf at page 4.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                               62
     COMPLAINT FOR PATENT INFRINGEMENT                     CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 64 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
     Ex. 19 FortiSandbox Administration Guide.pdf at pages 79-80.
19
             163.   The ‘305 Accused Products receive web content and perform analysis on this content
20
     that includes parsing the content (such as JavaScript and executable code) so that it can be analyzed for
21
     malware or exploits. The ‘305 Accused Products utilize antivirus components in the computer to
22
     perform the analysis of the content and to apply analyzer rules to identify exploits.
23
             164.   The ‘305 Accused Products, through FortiSandbox, add security profiles to a database
24
     that tags certain tokens of a computer exploit such as protocols, affected software, and file types.
25

26

27

28
                                                         63
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 65 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9
     Ex. 13 FortiSandbox Data.pdf at page 2.
10

11

12

13

14

15

16

17

18

19

20

21

22 Ex. 13 FortiSandbox Data.pdf at page 2.

23

24

25

26

27

28
                                               64
     COMPLAINT FOR PATENT INFRINGEMENT                     CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 66 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25 Ex. 21 FortiAnalyzer.pdf at page 2.

26

27

28
                                             65
     COMPLAINT FOR PATENT INFRINGEMENT                    CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 67 of 121




 1         165.    The ‘305 Accused Products, through FortiSandbox, scan a plethora of file types using
 2 parser and analyzer rules (YARA dynamic analysis, dynamic heuristic rules), update, and integrate

 3 new parser and analyzer rules with existing rules.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18 Ex. 13 FortiSandbox Data.pdf at page 4.

19

20

21

22

23

24

25

26

27

28
                                                        66
     COMPLAINT FOR PATENT INFRINGEMENT                              CASE NO.
           Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 68 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           67
     COMPLAINT FOR PATENT INFRINGEMENT                  CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 69 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22 Ex. 19 FortiSandbox Administration Guide.pdf at page 91-92.

23

24

25

26

27

28
                                                   68
     COMPLAINT FOR PATENT INFRINGEMENT                           CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 70 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17 Ex. 27 FortiMail Data Sheet.pdf at page 4.

18         166.   The ‘305 Accused Products include a database of parser and analyzer rules
19 corresponding to computer exploits to “automatically analyze in real-time all files downloaded to

20 FortiClient endpoints.” Based on this database, FortiClient can identify Indicators of Compromise

21 (token patterns) and use the policies (parser and analyzer rules) “to automate responses including

22 quarantining suspicious or compromised endpoints.”

23

24

25

26

27

28
                                                   69
     COMPLAINT FOR PATENT INFRINGEMENT                             CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 71 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17 Ex. 28 FortiClient.pdf at page 2.

18          167.   The ‘305 Accused Products include a database of parser and analyzer rules (security
19 logs) corresponding to computer exploits (“network traffic, threats, network activities and trends across

20 the network”) based on token patterns (Indicators of Compromise) that allows for automated action.

21

22

23

24

25

26

27

28
                                                       70
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 72 of 121




 1

 2

 3

 4

 5

 6

 7
     Ex. 21 FortiAnalyzer.pdf at page 1.
 8
            168.    The ‘305 Accused Products, through FortiOS, create and continually update a database
 9
     (multi-path intelligence) of parser and analyzer rules defined by “source address and/or user group,”
10
     “destination address and/or a selection of over 3,000 applications,” and “path selection using particular
11
     link quality criteria or SLAs defined.”
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        71
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 73 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18 Ex. 18 FortiOS.pdf at page 12.

19           169.   The ‘305 Accused Products, through FortiSIEM, create and continually update a

20 database of parser and analyzer rules: “Fortinet has developed an XML-based parsing language” which

21 “can be compiled during run-time;” “Every piece of information is converted into an event which is

22 first parsed and then fed into an event-based analytics engine for monitoring real-time searches, rules,

23 dashboards, and ad-hoc queries;” FortiSIEM handles “a large number of rules in real time at high event

24 rates.”

25

26

27

28
                                                      72
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 74 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19 Ex. 29 FortiSIEM Data Sheet.pdf at page 2.

20          170.   The ‘305 Accused Products include a rule-based content scanner that communicates
21 with the database of parser and analyzer rules, operatively coupled with the network interface, for

22 scanning incoming content received by the network interface to recognize the presence of potential

23 computer exploits.

24          171.   The ‘305 Accused Products communicate to the database of parser and analyzer rules in
25 order to recognize the presence of and tag certain aspects of potential computer exploits such as

26 protocols, affected software, and file types.

27

28
                                                     73
     COMPLAINT FOR PATENT INFRINGEMENT                               CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 75 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10 Ex. 13 FortiSandbox Data.pdf at page 2.

11

12

13

14

15

16

17

18

19

20

21
     Ex. 13 FortiSandbox Data.pdf at page 2.
22
            172.    Defendant’s infringement of the ‘305 Patent has injured Finjan in an amount to be
23
     proven at trial, but not less than a reasonable royalty. Additionally, as a result of Defendant’s unlawful
24
     activities, Finjan has suffered and will continue to suffer irreparable harm for which there is no
25
     adequate remedy at law. Finjan and Defendant compete in the security software space, and Finjan is
26
     actively engaged in licensing its patent portfolio. Defendant’s continued infringement of the ‘305
27

28
                                                        74
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 76 of 121




 1 Patent causes harm to Finjan in the form of price erosion, loss of goodwill, damage to reputation, loss

 2 of business opportunities, inadequacy of money damages, and direct and indirect competition.

 3 Monetary damages are insufficient to compensate Finjan for these harms, and thus Finjan is entitled to

 4 preliminary and/or permanent injunctive relief.

 5          173.    Defendant has been long-aware of Finjan’s patents, including the ‘305 Patent, and
 6 continued its unauthorized infringing activity despite this knowledge. As discussed above, Finjan

 7 actively and diligently attempted to engage in good faith negotiations with Defendant for nearly two

 8 years regarding Defendant’s infringement of Finjan’s Asserted Patents. Even after being shown that

 9 its products infringe Finjan’s patents, including the ‘305 Patent, on information and belief Defendant

10 made no effort to avoid infringement. Instead, Defendant continued to incorporate its infringing

11 technology into additional products, such as those identified in this complaint. All of these actions

12 demonstrate Defendant’s blatant and egregious disregard for Finjan’s patent rights.

13          174.    Despite its knowledge of Finjan’s patent portfolio and Asserted Patents, and its specific
14 knowledge of its own infringement, Defendant continued to sell the ‘305 Accused Products in

15 complete and reckless disregard of Finjan’s patent rights.           As such, Defendant acted recklessly,
16 willfully, wantonly, and deliberately engaged in acts of infringement of the ‘305 Patent, justifying an

17 award to Finjan of increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred

18 under 35 U.S.C. § 285.

19                                                COUNT XII
20                 (Indirect Infringement of the ‘305 Patent pursuant to 35 U.S.C. § 271(b))
            175.    Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
21
     allegations of the preceding paragraphs, as set forth above.
22
            176.    In addition to directly infringing the ‘305 Patent, Defendant knew or was willfully blind
23
     to the fact that it was inducing infringement of at least Claims 14-24 of the ‘305 Patent under 35
24
     U.S.C. § 271(b) by instructing, directing and requiring its customers to perform the steps of the method
25
     claims of the ‘305 Patent, either literally or under the doctrine of equivalents.
26

27

28
                                                         75
     COMPLAINT FOR PATENT INFRINGEMENT                                     CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 77 of 121




 1          177.    Additionally, Defendant knew or was willfully blind to the fact that it was inducing
 2 infringement of at least Claims 14-24 of the ‘305 Patent under 35 U.S.C. § 271(b) by instructing,

 3 directing and requiring its developers to perform the steps of the method claims of the ‘305 Patent,

 4 either literally or under the doctrine of equivalents.

 5          178.    Defendant knowingly and actively aided and abetted the direct infringement of the ‘305
 6 Patent by instructing and encouraging its customers, purchasers, users, and developers to use the ‘305

 7 Accused Products. Such instructions and encouragement included advising third parties to use the

 8 ‘305 Accused Products in an infringing manner, providing a mechanism through which third parties

 9 may infringe the ‘305 Patent, by advertising and promoting the use of the ‘305 Accused Products in an

10 infringing manner, and distributing guidelines and instructions to third parties on how to use the ‘305

11 Accused Products in an infringing manner. See, e.g., Ex. 13 FortiSandboxData.pdf; Ex. 17 FortiGate

12 400D Data Sheet.pdf; Ex. 18 FortiOS.pdf; Ex. 19 FortiSandbox Administration Guide.pdf; Ex. 20

13 FortiGuard Security Services.pdf; Ex. 21 FortiAnalyzer.pdf; Ex. 27 FortiMail Data Sheet.pdf; Ex. 28

14 FortiClient.pdf; Ex. 29 FortiSIEM Data Sheet.pdf.

15                                              COUNT XIII
16                 (Direct Infringement of the ‘408 Patent pursuant to 35 U.S.C. § 271(a))
            179.    Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
17
     allegations of the preceding paragraphs, as set forth above.
18
            180.    Defendant has infringed and continues to infringe Claims 1-35 of the ‘408 Patent in
19
     violation of 35 U.S.C. § 271(a).
20
            181.    Defendant’s infringement is based upon literal infringement or, in the alternative,
21
     infringement under the doctrine of equivalents.
22
            182.    Defendant’s acts of making, using, importing, selling, and offering for sale infringing
23
     products and services has been without the permission, consent, authorization or license of Finjan.
24
            183.    Defendant’s infringement includes the manufacture, use, sale, importation and offer for
25
     sale of Defendant’s products and services that utilize FortiGate, FortiSandbox, FortiClient, FortiWeb,
26

27

28
                                                        76
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 78 of 121




 1 FortiMail, FortiGuard Security Services, and FortiGuard Labs technologies, including Fortinet

 2 Security Fabric Platform products (collectively, “the ‘408 Accused Products”).

 3          184.   The ‘408 Accused Products embody the patented invention of the ‘408 Patent and
 4 infringe the ‘408 Patent because they make or use the patented system or perform the patented method

 5 of rule-based scanning of web-based content for exploits written in different programming languages,

 6 by, for example, expressing the exploits as patterns of tokens or using a parse tree.

 7          185.   To the extent the ‘408 Accused Products use a system that includes modules,
 8 components or software owned by third parties, the ‘408 Accused Products still infringe the ‘408

 9 Patent because Defendant is vicariously liable for the use of the patented system by controlling the

10 entire system and deriving a benefit from the use of every element of the entire system. Similarly, to

11 the extent Defendant’s customers perform a step or steps of the patented method or the ‘408 Accused

12 Products incorporate third parties’ modules, components or software that perform one or more patented

13 steps, Defendant’s ‘408 Accused Products still infringe the ‘408 Patent because the ‘408 Accused

14 Products condition receipt by the third parties of a benefit upon performance of a step or steps of the

15 patented method and establish the manner or timing of that performance.

16          186.   The ‘408 Accused Products perform a computer processor-based multi-lingual method
17 for scanning incoming program code.

18          187.   The ‘408 Accused Products’ architecture includes receiver or proxy software
19 components that receive files (incoming program code) for threat extraction and perform malware

20 analysis on the incoming program code in order to enforce the organization’s security policy. They

21 identify, by the computer, individual tokens within the incoming stream indicative of threats and

22 malware.

23

24

25

26

27

28
                                                       77
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 79 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9 Ex. 17 FortiGate 400D Data Sheet.pdf at page 2.

10

11

12

13

14

15

16

17

18 Ex. 18 FortiOS.pdf at page 4.

19

20

21

22

23

24

25

26

27

28
                                                     78
     COMPLAINT FOR PATENT INFRINGEMENT                    CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 80 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9 Ex. 13 FortiSandbox Data.pdf at page 2.

10         188.   The ‘408 Accused Products include a receiver to receive and analyze a broad array of

11 file types. These file types can come in a variety of languages that comprise an incoming stream of

12 program code, including PDFs, Microsoft Office documents and EXEs. The ‘408 Accused Products

13 determine, by the computer, any specific one of a plurality of programming languages in which the

14 incoming stream is written.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    79
     COMPLAINT FOR PATENT INFRINGEMENT                              CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 81 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15 Ex. 13 FortiSandbox Data.pdf at page 4.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             80
     COMPLAINT FOR PATENT INFRINGEMENT                    CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 82 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
     Ex. 19 FortiSandbox Administration Guide.pdf at pages 79-80.
19
            189.    The ‘408 Accused Products instantiate, by the computer, a scanner for the specific
20
     programming language, in response to said determining, the scanner comprising parser rules and
21
     analyzer rules for the specific programming language, wherein the parser rules define certain patterns
22
     in terms of tokens, tokens being lexical constructs for the specific programming language, and wherein
23
     the analyzer rules identify certain combinations of tokens and patterns as being indicators of potential
24
     exploits, exploits being portions of program code that are malicious.
25
            190.    The ‘408 Accused Products, through FortiSandbox, include a scanner that utilizes
26
     parser rules and analyzer rules for the specific programming language of the incoming stream, and tags
27

28
                                                        81
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 83 of 121




 1 certain tokens that are lexical constructs of a computer exploit such as protocols, affected software, and

 2 file types. They dynamically build, by the computer while said receiving receives the incoming

 3 stream, a parse tree whose nodes represent tokens and patterns in accordance with the parser rules.

 4

 5

 6

 7

 8

 9

10

11

12
     Ex. 13 FortiSandbox Data.pdf at page 2.
13

14

15

16

17

18

19

20

21

22

23

24
     Ex. 13 FortiSandbox Data.pdf at page 2.
25
            191.   The ‘408 Accused Products, through FortiAnalyzer, include a scanner that utilizes
26
     parser rules and analyzer rules, for the specific programming language of the incoming stream, which
27

28
                                                       82
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 84 of 121




 1 define that tags certain tokens that are lexical constructs (“Indicators of Compromise”) of a computer

 2 exploit such as “end users’ IP addresses, host name, group, OS, overall threat rating, a Map View, and

 3 number of threats.”

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
     Ex. 21 FortiAnalyzer.pdf at page 2.
23

24
            192.       The figures below are indicative of the YARA dynamic analysis that utilizes parser and
25
     analyzer rules.
26

27

28
                                                         83
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 85 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15 Ex. 13 FortiSandbox Data.pdf at page 4.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             84
     COMPLAINT FOR PATENT INFRINGEMENT                    CASE NO.
           Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 86 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           85
     COMPLAINT FOR PATENT INFRINGEMENT                  CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 87 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22 Ex. 19 FortiSandbox Administration Guide.pdf at page 91-92.

23           193.   The figure below is indicative of the use of dynamic heuristic rules (parser and analyzer

24 rules).

25

26

27

28
                                                       86
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 88 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17 Ex. 27 FortiMail Data Sheet.pdf at page 4.

18         194.    The ‘408 Accused Products dynamically detect combinations of nodes in the parse tree
19 which are indicators of potential exploits, based on the analyzer rules. The ‘408 Accused Products

20 include software components such as the deep packet inspection technology for dynamically detecting

21 combinations of nodes in the parse tree which are indicators of potential exploits while dynamically

22 building the parse tree.

23         195.    The ‘408 Accused Products, through FortiSandbox, continuously update nodes of a
24 parse tree that comprise parser and analyzer rules (YARA dynamic analysis) and detects indicators of

25 potential exploits based on the combinations of nodes.

26

27

28
                                                     87
     COMPLAINT FOR PATENT INFRINGEMENT                              CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 89 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15 Ex. 13 FortiSandbox Data.pdf at page 4.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             88
     COMPLAINT FOR PATENT INFRINGEMENT                    CASE NO.
           Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 90 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           89
     COMPLAINT FOR PATENT INFRINGEMENT                  CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 91 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22 Ex. 19 FortiSandbox Administration Guide.pdf at page 91-92.

23          196.   The ‘408 Accused Products, through FortiOS, create and continuously update nodes of

24 a parse tree that comprise parser and analyzer rules that detect “source address and/or user group,”

25 “destination address and/or a selection of over 3,000 applications,” and “path selection using particular

26 link quality criteria or SLAs defined” that are indicators of potential exploits based on the

27 combinations of nodes.

28
                                                       90
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 92 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19 Ex. 18 FortiOS.pdf at page 12.

20          197.    The ‘408 Accused Products indicate the presence of potential exploits within the

21 incoming stream. The ‘408 Accused Products, through FortiSandbox, link the incoming stream to a

22 security profile that tags certain aspects of the incoming stream such as protocols, affected software,

23 and file types that indicate the presence of potential exploits.

24

25

26

27

28
                                                        91
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 93 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9
     Ex. 13 FortiSandbox Data.pdf at page 2.
10

11

12

13

14

15

16

17

18

19

20

21 Ex. 13 FortiSandbox Data.pdf at page 2.

22          198.   The ‘408 Accused Products, through FortiAnalyzer, link the incoming stream to a
23 security profile that tags certain aspects of the incoming stream such as “end users’ IP addresses, host

24 name, group, OS, overall threat rating, a Map View, and number of threats” that indicate the presence

25 of potential exploits based on the dynamic detecting.

26

27

28
                                                      92
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 94 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25 Ex. 21 FortiAnalyzer.pdf at page 2.

26

27

28
                                             93
     COMPLAINT FOR PATENT INFRINGEMENT                    CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 95 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
     Ex. 15 fortisandbox.pdf at page 58.
11
            199.   The ‘408 Accused Products can be configured to receive signature updates based on the
12
     dynamic detecting of the presence of potential exploits within the incoming stream.
13

14

15

16

17

18

19

20

21

22

23

24

25
     Ex. 16 https://www.esg-global.com/validation/fortinet-advanced-threat-protection-framework-esg-
26
     research-enterprise-strategy-group
27

28
                                                       94
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 96 of 121




 1          200.    Defendant’s infringement of the ‘408 Patent has injured Finjan in an amount to be
 2 proven at trial, but not less than a reasonable royalty. Additionally, as a result of Defendant’s unlawful

 3 activities, Finjan has suffered and will continue to suffer irreparable harm for which there is no

 4 adequate remedy at law. Finjan and Defendant compete in the security software space, and Finjan is

 5 actively engaged in licensing its patent portfolio. Defendant’s continued infringement of the ‘408

 6 Patent causes harm to Finjan in the form of price erosion, loss of goodwill, damage to reputation, loss

 7 of business opportunities, inadequacy of money damages, and direct and indirect competition.

 8 Monetary damages are insufficient to compensate Finjan for these harms, and thus Finjan is entitled to

 9 preliminary and/or permanent injunctive relief.

10          201.    Defendant has been long-aware of Finjan’s patents, including the ‘408 Patent, and
11 continued its unauthorized infringing activity despite this knowledge. As discussed above, Finjan

12 actively and diligently attempted to engage in good faith negotiations with Defendant for nearly two

13 years regarding Defendant’s infringement of Finjan’s Asserted Patents. Even after being shown that

14 its products infringe Finjan’s patents, including the ‘408 Patent, on information and belief Defendant

15 made no effort to avoid infringement. Instead, Defendant continued to incorporate its infringing

16 technology into additional products, such as those identified in this complaint. All of these actions

17 demonstrate Defendant’s blatant and egregious disregard for Finjan’s patent rights.

18          202.    Despite its knowledge of Finjan’s patent portfolio and Asserted Patents, and its specific
19 knowledge of its own infringement, Defendant continued to sell the ‘408 Accused Products in

20 complete and reckless disregard of Finjan’s patent rights.         As such, Defendant acted recklessly,
21 willfully, wantonly, and deliberately engaged in acts of infringement of the ‘408 Patent, justifying an

22 award to Finjan of increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred

23 under 35 U.S.C. § 285.

24                                               COUNT XIV
25                 (Indirect Infringement of the ‘408 Patent pursuant to 35 U.S.C. § 271(b))
            203.    Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
26
     allegations of the preceding paragraphs, as set forth above.
27

28
                                                        95
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 97 of 121




 1          204.    In addition to directly infringing the ‘408 Patent, Defendant knew or was willfully blind
 2 to the fact that it was inducing infringement of at least Claims 1-8, 23-28 of the ‘408 Patent under 35

 3 U.S.C. § 271(b) by instructing, directing and requiring its customers to perform the steps of the method

 4 claims of the ‘408 Patent, either literally or under the doctrine of equivalents.

 5          205.    Additionally, Defendant knew or was willfully blind to the fact that it was inducing
 6 infringement of at least Claims 1-8 and 23-28 of the ‘408 Patent under 35 U.S.C. § 271(b) by

 7 instructing, directing and requiring its developers to perform the steps of the method claims of the ‘408

 8 Patent, either literally or under the doctrine of equivalents.

 9          206.    Defendant knowingly and actively aided and abetted the direct infringement of the ‘408
10 Patent by instructing and encouraging its customers and developers to use the ‘408 Accused Products.

11 Such instructions and encouragement included advising third parties to use the ‘408 Accused Products

12 in an infringing manner, providing a mechanism through which third parties may infringe the ‘408

13 Patent, and by advertising and promoting the use of the ‘408 Accused Products in an infringing

14 manner, and distributing guidelines and instructions to third parties on how to use the ‘408 Accused

15 Products in an infringing manner. See, e.g., Ex. 13 FortiSandboxData.pdf; Ex. 15 fortisandbox.pdf;

16 Ex. 16        https://www.esg-global.com/validation/fortinet-advanced-threat-protection-framework-esg-
17 research-enterprise-strategy-group; Ex. 17 FortiGate 400D Data Sheet.pdf; Ex. 18 FortiOS.pdf;

18 FortiSandbox Administration Guide.pdf; Ex. 21 FortiAnalyzer.pdf.

19                                               COUNT XV
20                 (Direct Infringement of the ‘968 Patent pursuant to 35 U.S.C. § 271(a))
            207.    Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
21
     allegations of the preceding paragraphs, as set forth above.
22
            208.    Defendant has infringed and continues to infringe Claims 1-38 of the ‘968 Patent in
23
     violation of 35 U.S.C. § 271(a).
24
            209.    Defendant’s infringement is based upon literal infringement or, in the alternative,
25
     infringement under the doctrine of equivalents.
26

27

28
                                                        96
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 98 of 121




 1          210.    Defendant’s acts of making, using, importing, selling, and offering for sale infringing
 2 products and services has been without the permission, consent, authorization or license of Finjan.

 3          211.    Defendant’s infringement includes the manufacture, use, sale, importation and offer for
 4 sale of Defendant’s products and services that utilize FortiGate, FortiSandbox, FortiClient, FortiWeb,

 5 FortiMail, FortiGuard Security Services, and FortiGuard Labs technologies, including Fortinet

 6 Security Fabric Platform products (collectively, “the ‘968 Accused Products”).

 7          212.    The ‘968 Accused Products embody the patented invention of the ‘968 Patent and
 8 infringe the ‘968 Patent because they make or use the patented system or perform the patented method

 9 of rule-based scanning of web-based content for exploits written in different programming languages,

10 by, for example, expressing the exploits as patterns of tokens or using a parse tree.

11          213.    To the extent the ‘968 Accused Products use a system that includes modules,
12 components or software owned by third parties, the ‘968 Accused Products still infringe the ‘968

13 Patent because Defendant is vicariously liable for the use of the patented system by controlling the

14 entire system and deriving a benefit from the use of every element of the entire system. Similarly, to

15 the extent Defendant’s customers perform a step or steps of the patented method or the ‘968 Accused

16 Products incorporate third parties’ modules, components or software that perform one or more patented

17 steps, Defendant’s ‘968 Accused Products still infringe the ‘968 Patent because the ‘968 Accused

18 Products condition receipt by the third parties of a benefit upon performance of a step or steps of the

19 patented method and establish the manner or timing of that performance.

20          214.    The ‘968 Accused Products comprise a memory storing a cache of digital content, a
21 plurality of policies, and a policy index to the cache contents, the policy index including entries that

22 relate cache content and policies by indicating cache content that is known to be allowable relative to a

23 given policy, for each of a plurality of policies.

24

25

26

27

28
                                                        97
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 99 of 121




 1

 2

 3

 4

 5

 6

 7

 8
     Ex. 24 FortiCache.pdf at page 65.
 9
            215.   The ‘968 Accused Products filter web content according to policies:
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     Ex. 30 FortinetWebFilter.pdf at page 1.
25
            216.   The ‘968 Accused Products have memory storing caches:
26

27

28
                                                     98
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 100 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
     Ex. 24 FortiCache.pdf at page 8.
11
            217.   The ‘968 Accused Products can be configured according to a plurality of policies:
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      99
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 101 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16 Ex. 31 FortinetFilterIdentity.pdf at page 3.

17          218.    The risk level can serve as a policy index:

18

19

20

21

22

23 Ex. 15 fortisandbox.pdf at page 48.

24

25

26

27

28
                                                       100
     COMPLAINT FOR PATENT INFRINGEMENT                            CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 102 of 121




 1          219.   The ‘968 Accused Products can block access according to policy:
 2

 3

 4

 5

 6

 7

 8 Ex. 24 FortiCache.pdf at page 40.

 9

10

11

12

13

14

15

16

17

18

19

20

21
     Ex. 32 FortinetBlockAccess.pdf at page 3.
22
            220.   The ‘968 Accused Products provide a content scanner, communicatively coupled with
23
     the memory, for scanning a digital content received, to derive a corresponding content profile. The
24
     ‘968 Accused Products scan content to derive the content profile:
25

26

27

28
                                                      101
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
            Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 103 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20 Ex. 14 FortiSandboxSheet.pdf at page 2.

21         221.   The ‘968 Accused Products analyze and scan content:
22

23

24

25

26

27

28
                                                  102
     COMPLAINT FOR PATENT INFRINGEMENT                             CASE NO.
            Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 104 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12 Ex. 13 FortiSandboxData.pdf at page 2.

13         222.   The ‘968 Accused Products comprise a scanner coupled with memory for scanning

14 digital content:

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                103
     COMPLAINT FOR PATENT INFRINGEMENT                         CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 105 of 121




 1 Ex. 16, https://www.esg-global.com/validation/fortinet-advanced-threat-protection-framework-esg-

 2 research-enterprise-strategy-group

 3          223.   The ‘968 Accused Products provide a content evaluator, communicatively coupled with
 4 memory, for determining whether a given digital content is allowable relative to a given policy, based

 5 on the content profile, the results of which are saved as entries in the policy index.

 6          224.   The ‘968 Accused Products can block access to digital content according to policy:
 7

 8

 9

10

11

12

13
     Ex. 24 FortiCache.pdf at page 40.
14

15

16

17

18

19

20

21

22

23

24

25

26

27 Ex. 32 FortinetBlockAccess.pdf at page 3.

28
                                                       104
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 106 of 121




 1          225.    The ‘968 Accused Products analyze and evaluate content:
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
     Ex. 13 FortiSandboxData.pdf at page 2.
16
            226.    The ‘968 Accused Products evaluate content relative to a given policy, based on the
17
     content profile, the results of which are saved as entries in the policy index.
18

19

20

21

22

23

24

25

26

27

28
                                                         105
     COMPLAINT FOR PATENT INFRINGEMENT                                     CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 107 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14 Ex. 26 http://kb.fortinet.com/kb/viewContent.do?externalId=FD37408&sliceId=1.

15          227.   Defendant’s infringement of the ‘968 Patent has injured Finjan in an amount to be

16 proven at trial, but not less than a reasonable royalty. Additionally, as a result of Defendant’s unlawful

17 activities, Finjan has suffered and will continue to suffer irreparable harm for which there is no

18 adequate remedy at law. Finjan and Defendant compete in the security software space, and Finjan is

19 actively engaged in licensing its patent portfolio. Defendant’s continued infringement of the ‘968

20 Patent causes harm to Finjan in the form of price erosion, loss of goodwill, damage to reputation, loss

21 of business opportunities, inadequacy of money damages, and direct and indirect competition.

22 Monetary damages are insufficient to compensate Finjan for these harms, and thus Finjan is entitled to

23 preliminary and/or permanent injunctive relief.

24          228.   Defendant has been long-aware of Finjan’s patents, including the ‘968 Patent, and

25 continued its unauthorized infringing activity despite this knowledge. As discussed above, Finjan

26 actively and diligently attempted to engage in good faith negotiations with Defendant for nearly two

27 years regarding Defendant’s infringement of Finjan’s Asserted Patents. Even after being shown that

28
                                                      106
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 108 of 121




 1 its products infringe Finjan’s patents, including the ‘968 Patent, on information and belief Defendant

 2 made no effort to avoid infringement. Instead, Defendant continued to incorporate its infringing

 3 technology into additional products, such as those identified in this complaint. All of these actions

 4 demonstrate Defendant’s blatant and egregious disregard for Finjan’s patent rights.

 5          229.    Despite its knowledge of Finjan’s patent portfolio and Asserted Patents, and its specific
 6 knowledge of its own infringement, Defendant continued to sell the ‘968 Accused Products in

 7 complete and reckless disregard of Finjan’s patent rights.          As such, Defendant acted recklessly,
 8 willfully, wantonly, and deliberately engaged in acts of infringement of the ‘968 Patent, justifying an

 9 award to Finjan of increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred

10 under 35 U.S.C. § 285.

11                                               COUNT XVI
12                 (Indirect Infringement of the ‘968 Patent pursuant to 35 U.S.C. § 271(b))
            230.    Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
13
     allegations of the preceding paragraphs, as set forth above.
14
            231.    In addition to directly infringing the ‘968 Patent, Defendant knew or was willfully blind
15
     to the fact that it was inducing infringement of at least Claims 13-22 and 25-31 of the ‘968 Patent
16
     under 35 U.S.C. § 271(b) by instructing, directing and requiring its customers to perform the steps of
17
     the method claims of the ‘968 Patent, either literally or under the doctrine of equivalents.
18
            232.    Additionally, Defendant knew or was willfully blind to the fact that it was inducing
19
     infringement of at least Claims 13-22 and 25-31 of the ‘968 Patent under 35 U.S.C. § 271(b) by
20
     instructing, directing and requiring its developers to perform the steps of the method claims of the ‘968
21
     Patent, either literally or under the doctrine of equivalents.
22
            233.    Defendant knowingly and actively aided and abetted the direct infringement of the ‘968
23
     Patent by instructing and encouraging its customers and developers to use the ‘968 Accused Products.
24
     Such instructions and encouragement included advising third parties to use the ‘968 Accused Products
25
     in an infringing manner, providing a mechanism through which third parties may infringe the ‘968
26
     Patent, and by advertising and promoting the use of the ‘968 Accused Products in an infringing
27

28
                                                         107
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 109 of 121




 1 manner, and distributing guidelines and instructions to third parties on how to use the ‘968 Accused

 2 Products in an infringing manner. See, e.g., Ex. 14 FortiSandbox Sheet.pdf; Ex. 15 fortisandbox.pdf;

 3 Ex. 16 https://www.esg-global.com/validation/fortinet-advanced-threat-protection-framework-esg-

 4 research-enterprise-strategy-group; Ex. 24 FortiCache.pdf; Ex. 26

 5 http://kb.fortinet.com/kb/viewContent.do?externalId=FD37408&sliceId=1; Ex. 30

 6 FortinetWebFilter.pdf; Ex. 31 FortinetFilterIdentity.pdf; Ex. 32 FortinetBlockAccess.pdf

 7                                              COUNT XVII
 8                 (Direct Infringement of the ‘731 Patent pursuant to 35 U.S.C. § 271(a))
            234.    Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
 9
     allegations of the preceding paragraphs, as set forth above.
10
            235.    Defendant has infringed and continues to infringe Claims 1-22 of the ‘731 Patent in
11
     violation of 35 U.S.C. § 271(a).
12
            236.    Defendant’s infringement is based upon literal infringement or, in the alternative,
13
     infringement under the doctrine of equivalents.
14
            237.    Defendant’s acts of making, using, importing, selling, and offering for sale infringing
15
     products and services have been without the permission, consent, authorization or license of Finjan.
16
            238.    Defendant’s infringement includes the manufacture, use, sale, importation and offer for
17
     sale of Defendant’s products and services that utilize FortiGate, FortiSandbox, FortiClient, FortiWeb,
18
     FortiMail, FortiGuard Security Services, and FortiGuard Labs technologies, including Fortinet
19
     Security Fabric Platform products (collectively, “the ‘731 Accused Products”).
20
            239.    The ‘731 Accused Products embody the patented invention of the ‘731 Patent and
21
     infringe the ‘731 Patent because they make or use the patented system or perform the patented method
22
     of rule-based scanning of web-based content for exploits written in different programming languages,
23
     by, for example, expressing the exploits as patterns of tokens or using a parse tree.
24
            240.    To the extent the ‘731 Accused Products use a system that includes modules,
25
     components or software owned by third parties, the ‘731 Accused Products still infringe the ‘731
26
     Patent because Defendant is vicariously liable for the use of the patented system by controlling the
27

28
                                                        108
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
            Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 110 of 121




 1 entire system and deriving a benefit from the use of every element of the entire system. Similarly, to

 2 the extent Defendant’s customers perform a step or steps of the patented method or the ‘731 Accused

 3 Products incorporate third parties’ modules, components or software that perform one or more patented

 4 steps, Defendant’s ‘731 Accused Products still infringe the ‘731 Patent because the ‘731 Accused

 5 Products condition receipt by the third parties of a benefit upon performance of a step or steps of the

 6 patented method and establish the manner or timing of that performance.

 7         241.    The ‘731 Accused Products provide a platform, including Scan Engines, which operates
 8 on a computer to scan content to prevent malicious code and threats from accessing the client

 9 computer.

10         242.    ‘731 Accused Products are computer gateways for an intranet of computers.
11         243.    ‘731 Accused Products provide a content control gateway:
12

13

14

15

16

17

18

19

20

21

22

23

24 Ex. 30 FortinetWebFilter.pdf at page 1.

25         244.    The ‘731 Accused Products provide a gateway for an intranet of computers:

26

27

28
                                                     109
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 111 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9
     Ex. 33 http://help.fortinet.com/fos50hlp/54/Content/FortiOS/fortigate-ipsecvpn-
10
     54/IPsec_VPN_Concepts/VPN_Gateways.htm
11
            245.    The ‘731 Accused Products provide a scanner for scanning incoming files from the
12
     Internet and deriving security profiles for the incoming files, where each of the security profiles
13
     comprises a list of computer commands that a corresponding incoming file is programmed to perform.
14

15

16

17
     Ex. 15 fortisandbox.pdf at page 76.
18
            246.    The ‘731 Accused Products “utilize antivirus to scan files for known threats” for
19
     incoming files from the Internet:
20

21

22

23

24

25

26

27

28
                                                      110
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 112 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
     Ex. 15 fortisandbox.pdf at page 45.
16
            247.   The ‘731 Accused Products derive security profiles for the incoming files:
17

18

19

20

21

22

23

24
     Ex. 15 fortisandbox.pdf at page 76.
25
            248.   The ‘731 Accused Products collect the security profiles including a list of computer
26
     commands that incoming files are programmed to perform:
27

28
                                                     111
     COMPLAINT FOR PATENT INFRINGEMENT                                 CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 113 of 121




 1

 2

 3

 4

 5 Ex. 15 fortisandbox.pdf at page 46.

 6          249.    The ‘731 Accused Products provide a file cache for storing files that have been scanned
 7 by the scanner for future access, where each of the stored files are indexed by a file identifier.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21 Ex. 24 FortiCache.pdf at page 8.

22          250.    The ‘731 Accused Products comprise a security profile cache for storing the security
23 profiles derived by the scanner, where each of the security profiles is indexed in the security profile

24 cache by a file identifier associated with a corresponding file stored in the file cache.

25          251.    Trace Log is one of the file identifiers:
26

27

28
                                                        112
     COMPLAINT FOR PATENT INFRINGEMENT                                    CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 114 of 121




 1

 2

 3

 4

 5

 6 Ex. 15 fortisandbox.pdf at page 48.

 7          252.   The ‘731 Accused Products use security profile caches for storing security profiles.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
     Ex. 24 FortiCache.pdf at page 12.
22
            253.   The tracer log file may contain a tracer.pcap file. The PCAP file provides network
23
     analysis of the file behavior. The following is an example of the PCAP file.
24

25

26

27

28
                                                      113
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 115 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
     Ex. 15 fortisandbox.pdf at page 58.
11
            254.    The ‘731 Accused Products provide a security policy cache for storing security policies
12
     for intranet computers within the intranet, the security policies each including a list of restrictions for
13
     files that are transmitted to a corresponding subset of the intranet computers.
14
            255.    Subsets of the intranet computers can have different security policies:
15

16

17

18

19

20

21

22

23

24
     Ex. 34 https://cookbook.fortinet.com/creating-security-policies-60/
25
            256.    The ‘731 Accused Products use security policy caches for storing security policies:
26

27

28
                                                        114
     COMPLAINT FOR PATENT INFRINGEMENT                                     CASE NO.
            Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 116 of 121




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19 Ex. 25 FortSecPolicy.pdf at page 4.

20

21

22

23

24 Ex. 24 FortiCache.pdf at page 78.

25         257.   The ‘731 Accused Products have a list of restrictions for files that are transmitted to a

26 corresponding subset of the intranet computers.

27

28
                                                     115
     COMPLAINT FOR PATENT INFRINGEMENT                                CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 117 of 121




 1

 2

 3

 4

 5

 6

 7

 8 Ex. 25 FortSecPolicy.pdf at page 5.

 9          258.   Defendant’s infringement of the ‘731 Patent has injured Finjan in an amount to be

10 proven at trial, but not less than a reasonable royalty. Additionally, as a result of Defendant’s unlawful

11 activities, Finjan has suffered and will continue to suffer irreparable harm for which there is no

12 adequate remedy at law. Finjan and Defendant compete in the security software space, and Finjan is

13 actively engaged in licensing its patent portfolio. Defendant’s continued infringement of the ‘731

14 Patent causes harm to Finjan in the form of price erosion, loss of goodwill, damage to reputation, loss

15 of business opportunities, inadequacy of money damages, and direct and indirect competition.

16 Monetary damages are insufficient to compensate Finjan for these harms, and thus Finjan is entitled to

17 preliminary and/or permanent injunctive relief.

18          259.   Defendant has been long-aware of Finjan’s patents, including the ‘731 Patent, and

19 continued its unauthorized infringing activity despite this knowledge. As discussed above, Finjan

20 actively and diligently attempted to engage in good faith negotiations with Defendant for nearly two

21 years regarding Defendant’s infringement of Finjan’s Asserted Patents. Even after being shown that

22 its products infringe Finjan’s patents, including the ‘731 Patent, on information and belief Defendant

23 made no effort to avoid infringement. Instead, Defendant continued to incorporate its infringing

24 technology into additional products, such as those identified in this complaint. All of these actions

25 demonstrate Defendant’s blatant and egregious disregard for Finjan’s patent rights.

26          260.   Despite its knowledge of Finjan’s patent portfolio and Asserted Patents, and its specific

27 knowledge of its own infringement, Defendant continued to sell the ‘731 Accused Products in

28
                                                      116
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
              Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 118 of 121




 1 complete and reckless disregard of Finjan’s patent rights.          As such, Defendant acted recklessly,
 2 willfully, wantonly, and deliberately engaged in acts of infringement of the ‘731 Patent, justifying an

 3 award to Finjan of increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred

 4 under 35 U.S.C. § 285.

 5                                               COUNT XVIII
 6                  (Indirect Infringement of the ‘731 Patent pursuant to 35 U.S.C. § 271(b))
            261.     Finjan repeats, realleges, and incorporates by reference, as if fully set forth herein, the
 7
     allegations of the preceding paragraphs, as set forth above.
 8
            262.     In addition to directly infringing the ‘731 Patent, Defendant knew or was willfully blind
 9
     to the fact that it was inducing infringement of at least Claims 7-12, 14-16, and 20-21 of the ‘731
10
     Patent under 35 U.S.C. § 271(b) by instructing, directing and requiring its customers to perform the
11
     steps of the method claims of the ‘731 Patent, either literally or under the doctrine of equivalents.
12
            263.     Additionally, Defendant knew or was willfully blind to the fact that it was inducing
13
     infringement of at least Claims 7-12, 14-16, and 20-21 of the ‘731 Patent under 35 U.S.C. § 271(b) by
14
     instructing, directing and requiring its developers to perform the steps of the method claims of the ‘731
15
     Patent, either literally or under the doctrine of equivalents.
16
            264.     Defendant knowingly and actively aided and abetted the direct infringement of the ‘731
17
     Patent by instructing and encouraging its customers and developers to use the ‘731 Accused Products.
18
     Such instructions and encouragement included advising third parties to use the ‘731 Accused Products
19
     in an infringing manner, providing a mechanism through which third parties may infringe the ‘731
20
     Patent, and by advertising and promoting the use of the ‘731 Accused Products in an infringing
21
     manner, and distributing guidelines and instructions to third parties on how to use the ‘731 Accused
22
     Products in an infringing manner. See, e.g., Ex. 15 fortisandbox.pdf; Ex. 24 FortiCache.pdf; Ex. 25
23
     FortSecPolicy.pdf; Ex. 30 FortinetWebFilter.pdf; Ex. 33
24
     http://help.fortinet.com/fos50hlp/54/Content/FortiOS/fortigate-ipsecvpn-
25
     54/IPsec_VPN_Concepts/VPN_Gateways.htm; Ex. 34 https://cookbook.fortinet.com/creating-security-
26
     policies-60/
27

28
                                                         117
     COMPLAINT FOR PATENT INFRINGEMENT                                     CASE NO.
             Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 119 of 121




 1                                        PRAYER FOR RELIEF
 2          WHEREFORE, Finjan prays for judgment and relief as follows:
 3          A.     An entry of judgment holding that Defendant infringed the ‘844, ‘494, ‘086, ‘633,
 4 ‘822, ‘305, ‘408, ‘968, and ‘731 Patents; are infringing the ‘633, ‘822, ‘305, ‘408, ‘968, and ‘731

 5 Patents; induced infringement of the ‘844, ‘494, ‘086, ‘633, ‘822, ‘305, ‘408, ‘968, and ‘731 Patents

 6 and are inducing infringement of the ‘633, ‘822, ‘305, ‘408, ‘968, and ‘731 Patents;

 7          B.     A preliminary and permanent injunction against Defendant and its officers, employees,
 8 agents, servants, attorneys, instrumentalities, and those in privity with them, from infringing the ‘633,

 9 ‘822, ‘305, ‘408, ‘968, and ‘731 Patents, and from inducing the infringement of the ‘633, ‘822, ‘305,

10 ‘408, ‘968, and ‘731 Patents, and for all further and proper injunctive relief pursuant to 35 U.S.C.

11 § 283;

12          C.     An award to Finjan of such past damages, not less than a reasonable royalty, as it shall
13 prove at trial against Defendant that is adequate to fully compensate Finjan for Defendant’s

14 infringement of the ‘844, ‘494, ‘086, ‘633, ‘822, ‘305, ‘408, ‘968, and ‘731 Patents;

15          D.     A determination that Defendant’s infringement has been willful, wanton, and deliberate
16 and that the damages against it be increased up to treble on this basis or for any other basis in

17 accordance with the law;

18          E.     A finding that this case is “exceptional” and an award to Finjan of its costs and
19 reasonable attorneys’ fees, as provided by 35 U.S.C. § 285;

20          F.     An accounting of all infringing sales and revenues, together with post judgment interest
21 and prejudgment interest from the first date of infringement of the ‘844, ‘494, ‘086, ‘633, ‘822, ‘305,

22 ‘408, ‘968, and ‘731 Patents; and

23          G.     Such further and other relief as the Court may deem proper and just.
24

25

26

27

28
                                                       118
     COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO.
           Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 120 of 121



                                              Respectfully submitted,
 1

 2 Dated: October 26, 2018              By:      /s/ Paul J. Andre
                                              Paul J. Andre (State Bar No. 196585)
 3                                            Lisa Kobialka (State Bar No. 191404)
                                              James Hannah (State Bar No. 237978)
 4                                            KRAMER LEVIN NAFTALIS
 5                                             & FRANKEL LLP
                                              990 Marsh Road
 6                                            Menlo Park, CA 94025
                                              Telephone: (650) 752-1700
 7                                            Facsimile: (650) 752-1800
                                              pandre@kramerlevin.com
 8
                                              lkobialka@kramerlevin.com
 9                                            jhannah@kramerlevin.com

10                                            Attorneys for Plaintiff
                                              FINJAN, INC.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              119
     COMPLAINT FOR PATENT INFRINGEMENT                         CASE NO.
           Case 3:18-cv-06555-JD Document 1 Filed 10/26/18 Page 121 of 121




 1                                    DEMAND FOR JURY TRIAL
 2        Finjan demands a jury trial on all issues so triable.
 3
                                                        Respectfully submitted,
 4

 5 Dated: October 26, 2018                        By:      /s/ Paul J. Andre
                                                        Paul J. Andre (State Bar No. 196585)
 6                                                      Lisa Kobialka (State Bar No. 191404)
                                                        James Hannah (State Bar No. 237978)
 7                                                      KRAMER LEVIN NAFTALIS
 8                                                       & FRANKEL LLP
                                                        990 Marsh Road
 9                                                      Menlo Park, CA 94025
                                                        Telephone: (650) 752-1700
10                                                      Facsimile: (650) 752-1800
                                                        pandre@kramerlevin.com
11
                                                        lkobialka@kramerlevin.com
12                                                      jhannah@kramerlevin.com

13                                                      Attorneys for Plaintiff
                                                        FINJAN, INC.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        120
     COMPLAINT FOR PATENT INFRINGEMENT                                   CASE NO.
